EXHIBIT 10.1
 
AMENDED AND RESTATED


CREDIT AGREEMENT




among




FIRST CASH FINANCIAL SERVICES, INC.


as Borrower,




JPMORGAN CHASE BANK, N.A.


as Administrative Agent and Lender,




and




THE OTHER LENDERS PARTY HERETO


JPMORGAN CHASE BANK, N.A.


as Lead Arranger and Sole Bookrunner








September 11, 2012
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 Page
 
ARTICLE I - DEFINITIONS
1
1.1
Defined Terms
1
1.2.
Other Interpretive Provisions
13
1.3
Accounting Terms.
14
1.4
Rounding.
14
1.5.
References to Agreements and Laws.
14
     
ARTICLE II - THE CREDITS
14
2.1.
Commitment
14
2.2.
Required Payments; Termination
14
2.3.
Ratable Loans
14
2.4.
Types of Advances
14
2.5.
Commitment Fee; Reductions in Aggregate Commitment; Closing Fee
14
2.6.
Minimum Amount of Each Advance
15
2.7.
Optional Principal Payments
15
2.8.
Method of Selecting Types and Interest Periods for New Advances
15
2.9.
Conversion and Continuation of Outstanding Advances
15
2.10.
Changes in Interest Rate; Applicable Rate.
16
2.11.
Rates Applicable After Default
16
2.12.
Method of Payment
16
2.13.
Noteless Agreement; Evidence of Indebtedness
16
2.14.
Telephonic Notices
17
2.15.
Interest Payment Dates; Interest and Fee Basis
17
2.16.
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
17
2.17.
Lending Installations
17
2.18.
Non-Receipt of Funds by the Agent
17
2.19.
Letters of Credit
18
     
ARTICLE III - YIELD PROTECTION; TAXES
23
3.1.
Yield Protection
23
3.2.
Changes in Capital Adequacy Regulations
23
3.3.
Intentionally Omitted
23
3.4.
Funding Indemnification
23
3.5.
Taxes
23
3.6
Inability to Determine Interest Rate
26
     
ARTICLE IV - CONDITIONS PRECEDENT
26
4.1.
Initial Advance
26
4.2.
Each Advance
27
     
ARTICLE V - REPRESENTATIONS AND WARRANTIES
27
5.1.
Existence and Standing
27
5.2.
Authorization and Validity
27
5.3.
No Conflict; Government Consent
27
5.4.
Financial Statements
28
5.5.
Material Adverse Change
28
5.6.
Taxes
28
5.7.
Litigation and Contingent Obligations
28
5.8.
Subsidiaries
28
5.9.
ERISA
28

 
 
ii

--------------------------------------------------------------------------------

 
5.10.
Accuracy of Information
28
5.11.
Regulation U
28
5.12.
Material Agreements
28
5.13.
Compliance With Laws
29
5.14.
Ownership of Properties
29
5.15.
Plan Assets; Prohibited Transactions
29
5.16.
Environmental Matters
29
5.17.
Subordinated Indebtedness
29
5.18.
Insurance
29
     
ARTICLE VI - COVENANTS
29
6.1.
Financial Reporting
29
6.2.
Use of Proceeds
30
6.3.
Notice of Default
30
6.4.
Conduct of Business
30
6.5.
Taxes
30
6.6.
Insurance
31
6.7.
Compliance with Laws
31
6.8.
Maintenance of Properties
31
6.9.
Inspection
31
6.10.
Depository
31
6.11.
Indebtedness
31
6.12.
Merger
31
6.13.
Sale of Assets
31
6.14.
Investments and Acquisitions
31
6.15.
Liens
32
6.16.
Loans
32
6.17.
Affiliates
32
6.18.
Judgments
32
6.19.
Financial Covenants
33
6.20.
Subsidiaries as Guarantors
33
     
ARTICLE VII - DEFAULTS
33
7.1.
Misrepresentations
33
7.2.
Nonpayment of Obligations
33
7.3.
Breach of Article VI Covenants
33
7.4.
Breach of Other Covenants
33
7.5.
Voluntary Debtor Relief
34
7.6.
Involuntary Debtor Relief
34
7.7.
Other Promissory Notes and Agreements
34
7.8.
Environmental Problems
34
7.9.
Default Under Other Loan Documents
34
7.10.
Invalidity of Guaranty
34
7.11
Change in Control
34
     
ARTICLE VIII - ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
34
8.1.
Acceleration
34
8.2.
Amendments
35
8.3.
Preservation of Rights
35
     
ARTICLE IX - GENERAL PROVISIONS
36
9.1.
Survival of Representations
36
9.2.
Governmental Regulation
36

 
 
iii

--------------------------------------------------------------------------------

 
9.3.
Headings
36
9.4.
Entire Agreement
36
9.5.
Several Obligations; Benefits of this Agreement
36
9.6.
Expenses; Indemnification
36
9.7.
Numbers of Documents
37
9.8.
Accounting
37
9.9.
Severability of Provisions
37
9.10.
Nonliability of Lenders
37
9.11.
Confidentiality
37
9.12.
Nonreliance
37
9.13
Prior Agreement, Security Interests, and Liens
37
9.14
USA PATRIOT ACT NOTIFICATION
37
9.15.  
Embargoed Person
38
     
ARTICLE X - THE AGENT
38
10.1.
Appointment; Nature of Relationship
38
10.2.
Powers
39
10.3.
General Immunity
39
10.4.
No Responsibility for Loans, Recitals, etc.
39
10.5.
Action on Instructions of Lenders
39
10.6.
Employment of Agents and Counsel
39
10.7.
Reliance on Documents; Counsel
39
10.8.
Agent's Reimbursement and Indemnification
40
10.9.
Notice of Default
40
10.10.
Rights as a Lender
40
10.11.
Lender Credit Decision
40
10.12.
Successor Agent
40
10.13.
Agent's Fee
41
10.14.
Delegation to Affiliates
41
10.15.
Collateral Releases
41
     
ARTICLE XI - SETOFF; RATABLE PAYMENTS
41
11.1.
Setoff
41
11.2.
Ratable Payments
41
     
ARTICLE XII - BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
42
12.1.
Successors and Assigns
42
12.2.
Participations
42
12.3.
Successors and Assigns
43
12.4.
Dissemination of Information
45
     
ARTICLE XIII - NOTICES
45
13.1.
Notices
45
13.2.
Change of Address
45
     
ARTICLE XIV - COUNTERPARTS
45
     
ARTICLE XV - CHOICE OF LAW; CONSENT TO JURISDICTION;WAIVER OF JURY TRIAL;
MAXIMUM RATE
46
15.1.
CHOICE OF LAW
46
15.2.
CONSENT TO JURISDICTION
46
15.3.
WAIVER OF JURY TRIAL
46
15.4
MAXIMUM RATE
46
     

 
 
iv

--------------------------------------------------------------------------------

 
ARTICLE XVI - LOAN GUARANTY
47
16.1
Guaranty
47
16.2.
Guaranty of Payment.
48
16.3.
No Discharge or Diminishment of Loan Guaranty
48
16.4.
Defenses Waived.
48
16.5.
Rights of Subrogation.
49
16.6.
Reinstatement; Stay of Acceleration
49
16.7.
Information.
49
16.8.
Termination.
49
16.9.
Taxes.
49
16.10.
Maximum Liability.
49
16.11.
Contribution.
50
16.12.
Liability Cumulative
50
16.13.
Entire Agreement
50
     
ARTICLE XVII - STATUTE OF FRAUDS NOTICE
50
17.1
STATUTE OF FRAUDS NOTICE
50

 
LIST OF SCHEDULES, EXHIBITS, AND APPENDIX


Exhibit "A"
-
Compliance Certificate
Exhibit "B"
-
Joinder Agreement
Exhibit "C"
-
Assignment and Assumption
Exhibit "D"
-
Loan/Credit Related Money Transfer Instruction
Exhibit "E"
-
Promissory Note
Exhibit "F"
-
Counsel's Opinion
     
Schedule 1
-
Subsidiaries and Other Investments
Schedule 2
-
Indebtedness and Liens
Schedule 3
-
Commitments and Pro Rata Shares

 
 
v

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED CREDIT AGREEMENT


This Amended and Restated Credit Agreement, dated as of September 11, 2012, is
among FIRST CASH FINANCIAL SERVICES, INC., the Loan Parties, the Lenders, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Lender.
 
The Borrower has requested that the Lenders (which shall include the Agent)
provide a revolving credit facility, and the Lenders are willing to do so on the
terms and conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS


1.1           Defined Terms.  As used in this Agreement:


"Acquisition" means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company.


AAcquisition Investment@ means any acquisition by Borrower or any Subsidiary of
all or substantially all the assets of, or shares or other equity interests in,
a Person or of a division or line of business of a Person or other significant
assets of a Person (other than inventory, leases, materials, and equipment in
the ordinary course of business) which Person maintains its principal place of
business in the United States.


"Adjusted LIBO Rate" means, with respect to any Eurodollar Advance for any
Interest Period or for any CBFR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.


"Adjusted One Month LIBOR Rate" means an interest rate per annum equal to the
sum of (i) 2.5% per annum plus (ii) the Adjusted LIBO Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).


"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Agent.


"Advance" means a borrowing hereunder, (a) made by the Lenders on the same
Borrowing Date, or (b) converted or continued by the Lenders on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Loans of the same Type and, in the case of Eurodollar Loans, for
the same Interest Period.


 
1

--------------------------------------------------------------------------------

 
"Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.


"Agent" means JPMorgan Chase Bank, N.A. in its capacity as Administrative Agent
and contractual representative of the Lenders pursuant to Article X, and not in
its individual capacity as a Lender, and any successor Agent appointed pursuant
to Article X.


AAgent-Related Persons@ means the Agent (including any successor agent),
together with its Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.


"Aggregate Commitment" means the aggregate of the Commitments of all Lenders, as
increased and/or reduced from time to time pursuant to the terms hereof, which
as of September 11, 2012 shall be equal to One Hundred Seventy-Five Million and
no/100 Dollars ($175,000,000.00).


"Agreement" means this Amended and Restated Credit Agreement, as it may be
amended or modified and in effect from time to time.


"Agreement Accounting Principles" means GAAP applied in a manner consistent with
that used in preparing the financial statements referred to in Section 5.4.


"Applicable Rate" means, for any day, with respect to any Loan, the applicable
rate per annum set forth below under the caption "Revolver CBFR Spread,"
"Revolver Eurodollar Spread"  or "Commitment Fee Rate," as the case may be.


Revolver
CBFR Spread
Revolver Eurodollar
Spread
Commitment Fee
Rate
(50.0) bps
200 bps
37.5 bps



"Approved Fund" has the meaning assigned to such term in Section 12.3.


"Article" means an article of this Agreement unless another document is
specifically referenced.


"Authorized Officer" means Rick L. Wessel and R. Douglas Orr as designated
authorized representatives (as set forth on the signature pages of this
Agreement) of Borrower and each Subsidiary.


"Banking Services" means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, "commercial credit cards"
and purchasing cards), (b) stored value cards, (c) merchant processing services,
and (d) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).


"Banking Services Obligations" of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.


"Borrower" means First Cash Financial Services, Inc., a Delaware corporation.


 
2

--------------------------------------------------------------------------------

 
"Borrowing Date" means a date on which an Advance is made hereunder.


"Borrowing Notice" has the meaning assigned to such term in Section 2.8.
"Business Day@ means any day that is not a Saturday, Sunday or other day on
which commercial banks in Fort Worth, Texas are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term "Business Day" shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.


"Capitalized Lease" of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.


"Capitalized Lease Obligations" of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.


"Cash Equivalent Investments@ means (a) United States Dollar denominated time
deposits and certificates of deposit of (i) any Lender, or (ii) any bank (other
than the Lenders) whose short-term commercial paper rating from S&P is at least
A-1 or the equivalent thereof or from Moody's is at least P-1 or the equivalent
thereof, in each case with maturities of not more than two hundred seventy (270)
days from the date of acquisition, (b) investments, classified in accordance
with GAAP as current assets in money market investment programs registered under
and in compliance with the Investment Company Act of 1940, as amended, which are
administered by reputable financial institutions having capital of at least
$100,000,000.00, (c)  mutual funds, administered by reputable financial
institutions having capital of at least $100,000,000.00 and registered under and
in compliance with the Investment Company Act of 1940, that invest in and direct
investments in obligations of any state of the United States or any political
subdivision thereof or municipality thereof the interest with respect to which
is exempt from federal income taxation under Section 103 of the Code and rated
A-1 or higher, or AA or higher by Standard and Poor's Corporation, or P-1 or
higher, or Aa or higher by Moody=s Investors Services, and (d) auction rate
floaters and similar short term (one [1] to sixty [60] day maturities) gilt edge
investments in pools of bonds whose income is exempt from federal taxation,
which are issued by entities that are rated in the highest rating category of
Standard and Poor's Corporation and/or Moody's Investors Service.


ACB Floating Rate@ means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day).  Any
change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted
One Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBOR Rate,
respectively.


ACB Floating Rate Advance@ means any Advance when and to the extent that its
interest rate is determined by reference to the CB Floating Rate.


"CBFR," when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the CB Floating Rate.


AChange in Control@ means, with respect to the Borrower, an event or series of
events by which (a) any >person= or >group= (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934) becomes the >beneficial
owner= (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a Person shall be deemed to have >beneficial ownership= of all
capital stock that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of twenty-five percent (25%) or more of the capital stock of the
Borrower, or (b) during any period of twelve (12) consecutive months, a majority
of the members of the board of directors of the Borrower cease to be composed of
individuals (i) who were members of such board on the first (1st) day of such
period, (ii) whose election or nomination to such board was approved by
individuals referred to in Subsection (i) above constituting at the time of such
election or nomination at least a majority of such board, or (iii) whose
election or nomination to such board was approved by individuals referred to in
Subsections (i) and (ii) above constituting at the time of such election or
nomination at least a majority of such board.
 
 
3

--------------------------------------------------------------------------------

 
"Change in Deferred Taxes" means an amount equal to Deferred Income Tax
Liability on the last day of the subject test period less Deferred Income Tax
Liability as of the first day of the subject test period.


"Change in Law" means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or the L/C Issuer (or by any lending office of such Lender or by such
Lender's or the Agent's holding company (if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case arising under clauses (x) or (y) be
deemed to be a "Change in Law," regardless of the date enacted, adopted or
issued.


"Chase" means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.


"Closing Date" means September 11, 2012.


"Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.


"Commitment" means, for each Lender, the obligation of such Lender to make Loans
not exceeding the amount set forth in Schedule 3, as such amount may be modified
from time to time pursuant to the terms hereof.


"Consolidated EBITDA" means Consolidated Net Income (excluding all extraordinary
items and a net gain or loss, in the aggregate of $50,000.00 or more incurred on
the sale of assets) plus, to the extent deducted from revenues in determining
Consolidated Net Income, (a) Consolidated Interest Expense, (b) expense for
taxes paid or accrued, (c) depreciation, and (d) amortization or charge off of
intangible assets, all calculated for the Borrower and its Subsidiaries on a
consolidated basis.


"Consolidated Funded Indebtedness" means, at the time in question,  the
aggregate dollar amount of Consolidated Indebtedness which has actually been
funded and is outstanding at such time, whether or not such amount is due or
payable at such time.  For purposes of this definition, the term AIndebtedness@
shall include the Revolving Principal Balance but exclude Indebtedness described
in Subsections (g) and (i)  in the below definition of Indebtedness.
 
"Consolidated Indebtedness" means, at the time in question, the Indebtedness of
the Borrower and its Subsidiaries calculated on a consolidated basis as of such
time.


"Consolidated Interest Expense" means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.
 
 
4

--------------------------------------------------------------------------------

 
"Consolidated Net Income@ means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.
 
"Consolidated Tangible Net Worth@ means, at any time in question, the
consolidated stockholders' equity of the Borrower and its Subsidiaries (minus
all intangible assets), calculated on a consolidated basis as of such time.


"Consolidated Rentals" means, with reference to any period, the Rentals of the
Borrower and its Subsidiaries calculated on a consolidated basis for such
period.


"Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.


"Conversion/Continuation Notice" has the meaning assigned to such term in
Section 2.9.


"Controlled Group" means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.


"Current Maturities of Long Term Debt" means that portion of the long term debt
of the Borrower and its Subsidiaries, on a consolidated basis, and that portion
of the Capitalized Lease Obligations of the Borrower and its Subsidiaries, on a
consolidated basis, which will be due in the twelve (12) months immediately
following any date of computation of Current Maturities of Long Term Debt in
accordance with Agreement Accounting Principles, but excluding balloon payments
of long term debt due at maturity, unless it is reasonably contemplated that
such balloon payment will be paid.


"Default" means an event described in Article VII.


"Deferred Income Tax Liability" means, as to the Borrower, a liability
recognized for temporary differences that will result in net taxable amounts in
future years as further described and reported in Borrower=s periodic financial
statements as "Deferred Income Taxes."


"Embargoed Person" has the meaning assigned to it in Section 9.15.


"Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (d)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.


"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.


 
5

--------------------------------------------------------------------------------

 
"Eurodollar," when used in reference to any Advance or Loan (other than a CBFR
Advance), refers to whether such Loan, or the Loans comprising such Advance, are
bearing interest at a rate determined by reference to the Adjusted LIBO Rate.


"Eurodollar Advance" means an Advance which, except as otherwise provided in
Section 2.11, bears interest at a rate determined by reference to the Adjusted
LIBO Rate.


"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such-Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 3.5, amounts with respect
to such Taxes were payable either to such Lender's assignor immediately before
such Lender acquired the applicable interest in a Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient's failure to comply with Section 3.5 and (d) any U.S. Federal
withholding Taxes imposed under FACTA.


"Exhibit" refers to  a specific exhibit to this Agreement, unless another
document is specifically referenced.


"Executive Order" has the meaning assigned to such term in Section 9.15.
 
"Facility Termination Date" means February 28, 2015, or any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.


"FATCA" means the Foreign Account Tax Compliance Act contained in Sections 1471
through 1474 of the Code as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with) and any current or future regulations or official
interpretations thereof.


"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.


"Fixed Charge Coverage Ratio" means (a) for each compliance reporting period
ending in calendar year 2012, for the preceding four (4) fiscal quarters, the
ratio of (i) Consolidated Net Income plus Consolidated Interest Expense plus
Change in Deferred Taxes plus Consolidated Rentals less cash dividends less
Stock Repurchases since January 1, 2012 to (ii) Current Maturities of Long Term
Debt plus Consolidated Interest Expense, plus Consolidated Rentals, and (b) for
each compliance reporting period ending after December 31, 2012, for the
preceding four (4) fiscal quarters, the ratio of (y) Consolidated Net Income
plus Consolidated Interest Expense plus Change in Deferred Taxes plus
Consolidated Rentals less cash dividends less stock repurchases to (z) Current
Maturities of Long Term Debt plus Consolidated Interest Expense, plus
Consolidated Rentals.


 
6

--------------------------------------------------------------------------------

 
"Foreign Assets Control Regulations" has the meaning assigned to it in Section
9.15.


"Fund" means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
"GAAP" means generally accepted accounting principles, applied on a consistent
basis, set forth in Opinions of the Account Principles Board of the American
Institute of Certificate Public Accountants and/or in statements of the
Financial Accounting Standards Board which are applicable in the circumstances
as of the date in question; and the requisite that such principles be applied on
a consistent basis means that the accounting principles observed in a current
period are comparable in all material respects to those applied in a preceding
period, except to the extent that a deviation therefrom is expressly permitted
by this Agreement.
AGovernmental Authority@ means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.


"Guarantee" of or by any Person (the "guarantor") means any obligation (or the
incurrence of any obligation), contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (the "primary obligor") in any manner,
whether directly or indirectly, and including any obligation (or the incurrence
of any obligation) of the guarantor, direct or indirect, (a) to purchase or pay
(or advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.


"Guaranteed Obligations" has the meaning assigned to such term in Section 16.1.


"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers' acceptances, and (k) obligations, whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under (i) any and all Swap Agreements, and (ii) any and
all cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person's ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.


 
7

--------------------------------------------------------------------------------

 
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by the Borrower under any Loan Document and (b)
Other Taxes.


"Ineligible Institution" has the meaning assigned to it in Section 12.3.


"Interest Period" means, with respect to a Eurodollar Advance, a period of one,
two, or three months commencing on a Business Day selected by the Borrower
pursuant to this Agreement.  Such Interest Period shall end on the day which
corresponds numerically to such date one, two, or three months thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second, or third succeeding month, such Interest Period shall end on
the last Business Day of such next, second or third succeeding month.  If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day; provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.


"Investment" of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by  such Person.


"Joinder Agreement" means a Joinder Agreement in substantially the form of
Exhibit B.


"Laws" means all statutes, laws, ordinances, regulations, orders, writs,
injunctions, or decrees of the United States, any city or municipality, state,
commonwealth, nation, country, territory, possession, or any Tribunal.


AL/C Advance@ means, with respect to each Lender, such Lender=s participation in
any L/C Borrowing in accordance with its Pro Rata Share.


AL/C Borrowing@ means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a CB Floating Rate Advance.


AL/C Credit Extension@ means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.


AL/C Issuer@ means Chase in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder, provided,
however, that there shall only be one L/C Issuer at any one time hereunder.


"L/C Obligations@ means, as of any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit, plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.


"Lenders@ means, collectively, JPMorgan Chase Bank, N.A. (herein a/k/a
Agent),  Wells Fargo Bank, National Association, Texas Capital Bank, National
Association, BOKF, N.A. d/b/a Bank of Texas, and Amegy Bank National
Association.


 
8

--------------------------------------------------------------------------------

 
"Lending Installation" means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or otherwise selected by such Lender or the Agent
pursuant to Section 2.17.


ALetter of Credit@ means any standby letter of credit issued hereunder.


ALetter of Credit Application@ means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.


ALetter of Credit Expiration Date@ means the earlier of (a) the day that is on
or before the Facility Termination Date (or, if such day is not a Business Day,
the next preceding Business Day), or (b) one year after the date of such Letter
of Credit.


"Letter of Credit Sublimit" means, with regard to the Letters of Credit, the
aggregate amount of $20,000,000.00.  The Letter of Credit Sublimit is part of,
and not in addition to, the Aggregate Commitment.


"Leverage Ratio" means the ratio of (a) Consolidated Funded Indebtedness
(including Subordinated Indebtedness)  to (b) Consolidated EBITDA (as of the end
of each fiscal quarter for the preceding four fiscal quarters).


"LIBO Rate"  means, with respect to any Eurodollar Advance for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the "LIBO
Rate" with respect to such Eurodollar Advance for such Interest Period shall be
the rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.  Notwithstanding the above, to the extent that "LIBO Rate" or
"Adjusted LIBO Rate" is used in connection with a CBFR Advance, such rate shall
be determined as modified by the definition of Adjusted One Month LIBOR Rate.


"Lien" means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).


"Loan" means, with respect to a Lender, such Lender's loan made pursuant to
Article II (or any conversion or continuation thereof).


"Loan Documents@ means this Agreement, all Notes issued pursuant to Section
2.13, all Letters of Credit issued pursuant to Section 2.19, all Letter of
Credit Applications, the Loan Guaranty, any Swap Agreement between Borrower and
a Lender, and such other agreements and documents, any amendments or supplements
thereto or modifications thereof executed or delivered pursuant to the terms of
this Agreement.


"Loan Guarantor" means each Loan Party (other than the Borrower).


"Loan Guaranty" means Article XVI of this Agreement and, as applicable, each
separate Guarantee, in form and substance satisfactory to the Agent, delivered
by each Loan Guarantor that is a foreign Subsidiary, as it may be amended or
modified and in effect from time to time.


 
9

--------------------------------------------------------------------------------

 
"Loan Parties" means the Borrower, the Borrower's Subsidiaries and any other
Person who becomes a party to this Agreement pursuant to a Joinder Agreement and
their successors and assigns.


"Loan Party" means any one of the Loan Parties.


"LTS" means LTS, Incorporated., a Colorado corporation.


"LTS Loan" means the indebtedness evidenced by the LTS Note.


"LTS Note" means, collectively, (a) the Promissory Note dated September ___,
2012, in the original principal amount of $4,250,000.00 executed by Borrower and
payable to the order of Shane Nowak, and (b) the Promissory Note dated September
___, 2012, in the original principal amount of $4,250,000.00 executed by
Borrower and payable to the order of David Jensen.


"Material Adverse Effect" means a material adverse effect on (a) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of the Borrower and its Subsidiaries taken as a whole, (b) the ability
of the Borrower to perform its obligations under the Loan Documents to which it
is a party, or (c) the validity or enforceability of any of the Loan Documents
or the rights or remedies of the Agent or the Lenders thereunder.


"Maximum Rate" means has the meaning assigned to such term in Section 15.4.


"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


"Notes" means all of the promissory notes issued at the request of Lenders
pursuant to Section 2.13 in the form of Exhibit E and "Note" means any one of
the Notes.


"Obligations@ means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations (including, but not limited to, L/C
Obligations of the Borrower to the Lenders or to any Lender, the Agent or any
indemnified party arising under the Loan Documents.


"OFAC" means the Office of Foreign Assets Control of the United States
Department of the Treasury.


"Operating Lease" of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.


"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document), or sold or assigned an interest in any Loan Document.


"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar other Taxes that arise from any payment
made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment.


 
10

--------------------------------------------------------------------------------

 
AOutstanding Amount@ means (a) with respect to Advances on any date, the
Revolving Principal Balance after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; (b) with respect to
any L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.


"Participants" has the meaning assigned to such term in Section 12.2(a).


"Payment Date" means October 1, 2012, and the first day of every third calendar
month thereafter.
"PBGC" means the Pension Benefit Guaranty Corporation, or any successor thereto.


"Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.


"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.


"Prime Rate" means the rate of interest per annum publicly announced from time
to time by the Agent as its prime rate at its offices at 270 Park Avenue in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.


"Principal Office" means the Agent's office at JPMorgan Chase Bank, N.A., 420
Throckmorton Street, 4th Floor, Fort Worth, Texas 76102.


"Prior Agreement" means the Amended and Restated Credit Agreement dated April
30, 2010, among the Borrower, the Agent and a certain other Lender, as amended
or supplemented to the date hereof.


"Prohibited Person" means any Person (a) listed in the Annex to the Executive
Order or identified pursuant to Section 1 of the Executive Order; (b) is owned
or controlled by, or acting for or on behalf of, any Person listed in the Annex
to the Executive Order or identified pursuant to the provisions of Section 1 of
the Executive Order; (c) with whom a Lender is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or anti-laundering law,
including the Executive Order; (d) who commits, threatens, conspires to commit,
or support "terrorism" as defined in the Executive Order; (e) who is named as a
"Specially designated national or blocked person" on the most current list
published by the OFAC at its official website, at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or any replacement
website or other replacement official publication of such list; or (f) who is
owned or controlled by a Person listed above in clause (c) or (d).


"Property" of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.


APro Rata Share@ means, with respect to each Lender, the percentage (carried out
to the seventh decimal place) of the Aggregate Commitment set forth opposite the
name of such Lender on Schedule 3, as such share may be adjusted as contemplated
herein.


"Recipient" means, as applicable, (a) the Agent, (b) any Lender, and (c) the L/C
Issuer.


 
11

--------------------------------------------------------------------------------

 
"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.


"Regulation U" means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.


"Rentals" of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.


"Reportable Event" means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.


"Reports" has the meaning assigned to such term in Section 9.6.


"Required Lenders" means, at any time, Lenders having Commitments representing
at least 66-2/3% of the sum of the Aggregate Commitment at such time if there
are more than two Lenders; provided that, if there are only two Lenders,
Required Lenders shall mean both Lenders.


"Revolving Principal Balance" means the aggregate unpaid principal balance of
the Notes at the time in question.


"Schedule" refers to a specific schedule to this Agreement, unless another
document is specifically referenced.


"Section" means a numbered section of this Agreement, unless another document is
specifically referenced.


"Secured Obligations" means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Obligations owing to one or more Lenders or
their respective Affiliates.


"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
"Eurocurrency Liabilities" in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.


"Stock Repurchases" means the dollar amount expended by the Borrower to acquire
or retire any of its capital stock.


 
12

--------------------------------------------------------------------------------

 
ASubordinated Indebtedness@ of a Person means any Indebtedness of such Person,
permitted by all of the Lenders, the payment of which is subordinated to payment
of the Obligations on terms which are satisfactory to all of the Lenders
including, but not limited to, the Subordinated Indebtedness described in
Schedule 2.


"Subsidiary@ of a Person means (a) any corporation, 49% or more of the
outstanding securities having ordinary voting power, of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its subsidiaries or by such Person and one or more of its subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization, 50% or more of the ownership interests having
ordinary voting power, of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
>Subsidiary= shall mean a Subsidiary of the Borrower.  As of the Closing Date,
there are no Subsidiaries except those listed on Schedule 1 attached.


"Substantial Portion" means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (a) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as of
the beginning of the twelve-month period ending with the month in which such
determination is made, or (b) is responsible for more than 10% of the
Consolidated EBITDA as reflected in the financial statements referred to in
clause (a) above.


"Swap Agreement" means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.


"Swap Obligations" of a Loan Party means any and all obligations of such Loan
Party, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.


"Taxes" means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.


"Trading with the Enemy Act" has the meaning assigned to it in Section 9.15.


"Transferee" is defined in Section 12.4.


"Type" means, with respect to any Advance, its nature as a CB Floating Rate
Advance or a Eurodollar Advance.


"Unmatured Default" means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.


AUnreimbursed Amount@ has the meaning set forth in Section 2.19(c)(i).


"U.S. Person" means a "United States person" within the meaning of Section
7701(a)(30) of the Code.


1.2.           Other Interpretive Provisions.


 
13

--------------------------------------------------------------------------------

 
(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.


 
(b)
(i)
The words Aherein@ and Ahereunder@ and words of similar import when used in any
Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof.



(ii)           The term Aincluding@ is by way of example and not limitation.


(iii)           The term Adocuments@ includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced.


(c)           In the computation of periods of time from a specified date to a
later specified date, the word Afrom@ means Afrom and including;@ the words Ato@
and Auntil@ each mean Ato but excluding;@ and the word Athrough@ means Ato and
including.@


(d)           Section headings herein and the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.


1.3           Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data required to be submitted pursuant to this Agreement shall be
prepared in conformity with, Agreement Accounting Principles, as in effect from
time to time, applied in a manner consistent with that used in preparing the
financial statements, except as otherwise specifically prescribed herein.


1.4           Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


1.5.           References to Agreements and Laws.  Unless otherwise expressly
provided herein, (a) references to agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.




ARTICLE II


THE CREDITS


2.1.           Commitment.  From and including the Closing Date and prior to the
Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Loans to the Borrower from time
to time in amounts not to exceed in the aggregate at any one time outstanding
the amount of its Commitment.  Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow at any time prior to the Facility
Termination Date.  The Commitments to lend hereunder shall expire on the
Facility Termination Date.


2.2.           Required Payments; Termination.  Any outstanding Advances and all
other unpaid Obligations shall be paid in full by the Borrower on the Facility
Termination Date.


 
14

--------------------------------------------------------------------------------

 
2.3.           Ratable Loans.  Each Advance hereunder shall consist of Loans
made from the several Lenders ratably in proportion to the ratio that their
respective Commitments bear to the Aggregate Commitment (the Pro Rata Shares).


2.4.           Types of Advances.  The Advances may be CB Floating Rate Advances
or Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Sections 2.8 and 2.9; provided, however, no more than six (6)
Eurodollar Loans may be outstanding at any one time.


2.5.           Commitment Fee; Reductions in Aggregate Commitment; Closing Fee.


(a)           The Borrower agrees to pay to the Agent for the account of each
Lender in accordance with its Pro Rata Share a commitment fee equal to the
Applicable Rate times the actual daily amount by which the Aggregate Commitment
exceeds the sum of (i) the Outstanding Amount of Advances, and (ii) the
Outstanding Amount of L/C Obligations, payable quarterly in arrears on the
fifteenth (15th) day following the last day of each of the Borrower=s fiscal
quarters hereafter and on the Facility Termination Date.  The Borrower may
permanently reduce the Aggregate Commitment in whole, or in part ratably among
the Lenders in integral multiples of $5,000,000.00, upon at least five Business
Days= written notice to the Agent, which notice shall specify the amount of any
such reduction; provided, however, that the amount of the Aggregate Commitment
may not be reduced below the aggregate principal amount of the outstanding
Advances and L/C Obligations.  All accrued commitment fees shall be payable on
the effective date of any termination of the obligations of the Lenders to make
Loans hereunder.


(b)           The Borrower agrees to pay to the Agent, on or before the Closing
Date, for the account of each Lender in accordance with its Pro Rata Share a
closing fee equal to one-fourth of one percent (.25%) times $75,000,000.00.


2.6.           Minimum Amount of Each Advance.  Each Eurodollar Advance shall be
in the minimum amount of $100,000.00 (and in multiples of $100,000.00 if in
excess thereof), and each CB Floating Rate Advance shall be in the minimum
amount of $25,000.00 (and in multiples of $25,000.00 if in excess thereof);
provided, however, that any CB Floating Rate Advance may be in the amount of the
unused Aggregate Commitment.


2.7.           Optional Principal Payments.  The Borrower may from time to time
pay, without penalty or premium, all outstanding CB Floating Rate Advances, or,
in a minimum aggregate amount of $25,000.00 or any integral multiple of
$25,000.00 in excess thereof, any portion of the outstanding CB Floating Rate
Advances upon two Business Days' prior notice to the Agent.  The Borrower may
from time to time pay, subject to the payment of any funding indemnification
amounts required by Section 3.4, all outstanding Eurodollar Advances, or, in a
minimum aggregate amount of $100,000.00 or any integral multiple of $100,000.00
in excess thereof, any portion of the outstanding Eurodollar Advances upon three
Business Days' prior notice to the Agent.


2.8.           Method of Selecting Types and Interest Periods for New
Advances.  The Borrower shall select the Type of Advance and, in the case of
each Eurodollar Advance, the Interest Period applicable thereto from time to
time.  The Borrower shall give the Agent irrevocable notice (a "Borrowing
Notice") not later than 11:00 a.m. (Fort Worth time) at least one Business Day
before the Borrowing Date (two Business Days in the case of a Eurodollar
Advance), specifying:


(a)           the Borrowing Date, which shall be a Business Day, of such
Advance,


(b)           the aggregate amount of such Advance,


(c)           the Type of Advance selected, and


 
15

--------------------------------------------------------------------------------

 
(d)           in the case of each Eurodollar Advance, the Interest Period
applicable thereto.


Not later than 1:00 P.M. (Fort Worth time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available in Fort
Worth to the Agent at its address specified pursuant to Article XIII.  The Agent
will make the funds so received from the Lenders available to the Borrower at
the Principal Office.


2.9.           Conversion and Continuation of Outstanding Advances.  CB Floating
Rate Advances shall continue as CB Floating Rate Advances unless and until such
CB Floating Rate Advances are converted into Eurodollar Advances pursuant to
this Section 2.9 or are repaid in accordance with Section 2.7.  Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a CB Floating Rate Advance unless (a) such
Eurodollar Advance is or was repaid in accordance with Section 2.7 or (b) the
Borrower shall have given the Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Interest Period, such Eurodollar
Advance continue as a Eurodollar Advance for the same or another Interest
Period.  Subject to the terms of Section 2.6, the Borrower may elect from time
to time to convert all or any part of a CB Floating Rate Advance into a
Eurodollar Advance.  The Borrower shall give the Agent irrevocable notice (a
"Conversion/Continuation Notice") of each conversion of a CB Floating Rate
Advance into a Eurodollar Advance or continuation of a Eurodollar Advance not
later than 11:00 a.m. (Fort Worth time) at least three Business Days prior to
the date of the requested conversion or continuation, specifying:


(a)           the requested date, which shall be a Business Day, of such
conversion or continuation,


(b)           the aggregate amount and Type of the Advance which is to be
converted or continued, and


(c)           the amount of such Advance which is to be converted into or
continued as a Eurodollar Advance and the duration of the Interest Period
applicable thereto.


2.10.           Changes in Interest Rate; Applicable Rate.  Each CB Floating
Rate Advance shall bear interest on the outstanding principal amount thereof,
for each day from and including the date such Advance is made or is
automatically converted from a Eurodollar Advance into a CB Floating Rate
Advance pursuant to Section 2.9, to but excluding the date it is paid or is
converted into a Eurodollar Advance pursuant to Section 2.9 hereof, at a rate
per annum equal to the CB Floating Rate for such day plus/minus the Applicable
Rate.  Changes in the rate of interest on that portion of any Advance maintained
as a CB Floating Rate Advance will take effect simultaneously with each change
in the Prime Rate.  Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate (plus the Applicable Rate) determined by
the Agent as applicable to such Eurodollar Advance based upon the Borrower's
selections under Sections 2.8 and 2.9 and otherwise in accordance with the terms
hereof.  No Interest Period may end after the Facility Termination Date.


2.11.           Rates Applicable After Default.  Notwithstanding anything to the
contrary contained in Section 2.8 or 2.9, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower, declare that no Advance may be made as, converted into, or continued
as a Eurodollar Advance.  During the continuance of a Default the Required
Lenders may, at their option, by notice to the Borrower, declare that (a) each
Eurodollar Advance shall bear interest for the remainder of the applicable
Interest Period at the Maximum Rate, and (b) each CB Floating Rate Advance shall
bear interest at the Maximum Rate; provided that, during the continuance of a
Default under Section 7.5 or 7.6, the interest rates set forth in clauses (a)
and (b) above shall be applicable to all Advances without any election or action
on the part of the Agent or any Lender.


 
16

--------------------------------------------------------------------------------

 
2.12.           Method of Payment.  All payments of the Obligations hereunder
shall be made, without setoff, deduction, or counterclaim, in immediately
available funds to the Agent at the Agent's address specified pursuant to
Article XIII, by 1:00 P.M. (Fort Worth time) on the date when due and shall be
applied ratably by the Agent among the Lenders.  Each payment delivered to the
Agent for the account of any Lender shall be delivered promptly by the Agent to
such Lender in the same type of funds that the Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Agent from such Lender.  The Agent is hereby authorized
to charge the account of the Borrower maintained with Lender for each payment of
principal, interest and fees as it becomes due hereunder.


2.13.           Noteless Agreement; Evidence of Indebtedness.


(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
(b)           The Agent shall also maintain accounts in which it will record (i)
the amount of each Loan made hereunder, the Type thereof and the Interest Period
with respect thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Agent hereunder from the
Borrower and each Lender's share thereof.


(c)           The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Agent or any Lender to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Obligations
in accordance with their terms.


(d)           Any Lender may request that its Loans be evidenced by a promissory
note (a "Note").  In such event, the Borrower shall prepare, execute and deliver
to such Lender a Note payable to the order of such Lender in a form supplied by
the Agent.  Thereafter, the Loans evidenced by such Note and interest thereon
shall at all times (including after any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the order of the payee named therein
or any assignee pursuant to Section 12.3, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in paragraphs (a)
and (b) above.


2.14.           Telephonic Notices.  The Borrower hereby authorizes the Lenders
and the Agent to extend, convert or continue Advances, effect selections of
Types of Advances and to transfer funds based on telephonic notices made by any
Person or Persons whom the Agent or any Lender in good faith believes to be
acting on behalf of the Borrower, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically.  The Borrower agrees
to deliver promptly to the Agent a written confirmation, if such confirmation is
requested by the Agent or any Lender, of each telephonic notice signed by an
Authorized Officer.  If the written confirmation differs in any material respect
from the action taken by the Agent and the Lenders, the records of the Agent and
the Lenders shall govern absent manifest error.


2.15.           Interest Payment Dates; Interest and Fee Basis.  Interest
accrued on each CB Floating Rate Advance shall be payable on each Payment Date,
commencing with the first such date to occur after the date hereof and at
maturity.  Interest accrued on each Eurodollar Advance shall be payable on the
last day of its applicable Interest Period, on any date on which the Eurodollar
Advance is prepaid, whether by acceleration or otherwise, and at
maturity.  Interest and commitment fees shall be calculated for actual days
elapsed on the basis of a 365 or 366 day year (as applicable).  Interest shall
be payable for the day an Advance is made but not for the day of any payment on
the amount paid if payment is received prior to 1:00 P.M. (Fort Worth time) at
the place of payment.  If any payment of principal of or interest on an Advance
shall become due on a day which is not a Business Day, such payment shall be
made on the next succeeding Business Day and, in the case of a principal
payment, such extension of time shall be included in computing interest in
connection with such payment.


 
17

--------------------------------------------------------------------------------

 
2.16.           Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions.  Promptly after receipt thereof, the Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder.  The Agent will notify each Lender of the interest rate
applicable to each Eurodollar Advance promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Prime Rate.


2.17.           Lending Installations.  Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time.  All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending
Installation.  Each Lender may, by written notice to the Agent and the Borrower
in accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.


2.18.           Non-Receipt of Funds by the Agent.  Unless the Borrower or a
Lender, as the case may be, notifies the Agent prior to the date on which it is
scheduled to make payment to the Agent of (i) in the case of a Lender, the
proceeds of a Loan or (ii) in the case of the Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made.  The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such
assumption.  If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Agent, the recipient of such payment shall, on demand
by the Agent, repay to the Agent the amount so made available together with
interest thereon in respect of each day during the period commencing on the date
such amount was so made available by the Agent until the date the Agent recovers
such amount at a rate per annum equal to (a) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (b) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.


2.19.           Letters of Credit.


(a)           The Letter of Credit Commitment.


(i)           Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.19,  from time to time on any Business Day during the period from
the Closing Date until the day immediately prior to the Facility Termination
Date, to issue Letters of Credit for the account of the Borrower, and to amend
or renew Letters of Credit previously issued by it, in accordance with
subsection (b) below, and to honor drafts under the Letters of Credit; and (B)
the Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower; provided that the L/C Issuer shall not be obligated to
make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in any Letter of Credit if as of the
date of such L/C Credit Extension, (Y) the Outstanding Amount of all L/C
Obligations and all Loans would exceed the Aggregate Commitment, or (Z) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower=s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed


 
18

--------------------------------------------------------------------------------

 
(ii)           The L/C Issuer shall be under no obligation to issue any Letter
of Credit if:


(A)           any order, judgment or decree of any Governmental Authority shall
by its terms purport to enjoin or restrain the L/C Issuer from issuing such
Letter of Credit, or any law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;


(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date; or


(C)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer.


(iii)           The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(iv)           Notwithstanding any provision to the contrary contained in the
Loan Documents, the L/C Issuer shall not issue Letters of Credit which, in the
aggregate face amount, exceed the Letter of Credit Sublimit at any one time, or
which would cause the Outstanding Amount of all Loans, plus the Outstanding
Amount of L/C Obligations related to Letters of Credit, to exceed the Aggregate
Commitment.


 
(b)
Procedures for Issuance and Amendment of Letters of Credit; Evergreen Letters of
Credit.



(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the written request of the Borrower delivered to the L/C Issuer (with a
copy to the Agent if different than the L/C Issuer) in the form of a Letter of
Credit Application, appropriately completed and signed by an Authorized Officer
of the Borrower.  Such L/C Application must be received by the L/C Issuer and
the Agent not later than 1:00 p.m., Fort Worth, Texas time, at least two (2)
Business Days (or such later date and time as the L/C Issuer may agree in a
particular instance in its sole discretion) prior to the proposed issuance date
or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (W) the Letter
of Credit to be amended; (X) the proposed date of amendment thereof (which shall
be a Business Day); (Y) the nature of the proposed amendment; and (Z) such other
matters as the L/C Issuer may require.


(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer (if not the Agent) will confirm with the Agent (by telephone or in
writing) that the Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Agent with a copy
thereof.  Upon receipt by the L/C Issuer of confirmation from the  Agent that
the requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, the L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer's usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a participation in such Letter of Credit in an
amount equal to the product of such Lender=s Pro Rata Share times the amount of
such Letter of Credit.


 
19

--------------------------------------------------------------------------------

 
(iii)           The L/C Issuer will not agree to issue a Letter of Credit that
has automatic renewal provisions.  Notwithstanding anything to the contrary
contained herein or in the other Loan Documents, the L/C Issuer shall have no
obligation to permit the renewal of any Letter of Credit at any time.


(iv)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Agent (if different from the L/C Issuer) a true and complete copy of such
Letter of Credit or amendment.


(c)           Drawings and Reimbursements; Funding of Participations.


(i)           Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrower and the Agent (if different than the L/C Issuer)
thereof.  Not later than 1:00 p.m. , Fort Worth, Texas time, on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an AHonor
Date@), the Borrower shall reimburse the L/C Issuer through the Agent in an
amount equal to the amount of such drawing.  If the Borrower fails to so
reimburse the L/C Issuer by such time, the Borrower shall be deemed to have
requested a CB Floating Rate Advance to be disbursed on the Honor Date in an
amount equal to the drawing under the Letter of Credit (the AUnreimbursed
Amount@), without regard to the minimum amounts specified elsewhere herein for
the principal amount of CB Floating Rate Advances, but subject to the amount of
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.2.  Any notice given by the L/C Issuer pursuant to this Section
2.19(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.


(ii)           Each Lender (including the L/C Issuer) shall upon any notice
pursuant to Section 2.19(c)(i) with regard to a CB Floating Rate Advance make
funds available to the Agent for the account of the L/C Issuer at the Agent=s
Office in an amount equal to its Pro Rata Share of the Unreimbursed Amount not
later than 1:00 p.m., Fort Worth, Texas time, on the Business Day specified in
such notice by the Agent, whereupon, subject to the provisions of Section
2.19(c)(iii), each Lender that so makes funds available shall be deemed to have
made a CB Floating Rate Loan to the Borrower in such amount.  The Agent shall
remit the funds so received to the L/C Issuer.


(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a CB Floating Rate Loan because the conditions set forth in
Section 4.2 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable within ten (10) days after L/C Issuer's demand (together with
interest) and shall bear interest at the Maximum Rate.  In such event, each
Lender=s payment to the Agent for the account of the L/C Issuer pursuant to
Section 2.19(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under Section 2.19.


 
20

--------------------------------------------------------------------------------

 
(iv)           Until each Lender funds its CB Floating Rate Loan or L/C Advance
pursuant to this Section 2.19(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, accrued interest in respect of such Lender=s
Pro Rata Share of such amount shall be solely for the account of the L/C Issuer.


(v)           Each Lender=s obligation to make CB Floating Rate Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.19(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the
foregoing.  Any such reimbursement shall not relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.


(vi)           If any Lender fails to make available to the Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.19(c) by the time specified in
Section 2.19(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender, on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect.  A certificate of the L/C Issuer
submitted to any Lender (through the Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.


 
(d)
Repayment of Participations.



(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender=s L/C Advance in
respect of such payment in accordance with Section 2.19(c), if the Agent
receives for the account of the L/C Issuer any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest thereon, the Agent will distribute to such Lender its Pro Rata Share
thereof in the same funds as those received by the Agent.


(ii)           If any payment received by the Agent for the account of the L/C
Issuer pursuant to Section 2.19(c)(i) is required to be returned, each Lender
shall pay to the Agent for the account of the L/C Issuer its Pro Rata Share
thereof on demand of the Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect.


(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit, and to repay each
L/C Borrowing and each drawing under a Letter of Credit that is refinanced by a
CB Floating Rate Loan, shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following, subject, however, to the obligations of
the L/C Issuer under Section 2.19(f):


(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;


(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that the Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


 
21

--------------------------------------------------------------------------------

 
(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(iv)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower=s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(f)           Role of the L/C Issuer.  Each Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  No
Agent-Related Person nor any of the respective correspondents, participants or
assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit;  provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower=s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  No Agent-Related Person, nor any of the respective correspondents,
participants or assignees of the L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.19(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer's willful
misconduct or gross negligence or the L/C Issuer's willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.


 
22

--------------------------------------------------------------------------------

 
(g)           Letter of Credit Fees.  The Borrower shall pay to the Agent for
the account of each Lender in accordance with its Pro Rata Share a Letter of
Credit fee for each Letter of Credit equal to the Eurodollar Rate Applicable
Rate (on the basis of 365 or 366 day year, as applicable) times the actual daily
maximum amount available to be drawn under each such Letter of Credit.  Such fee
for each Letter of Credit shall be due and payable quarterly in arrears on the
fifteenth (15th) day following the last day of each of the Borrower=s fiscal
quarters, commencing with the first such date to occur after the issuance of
such Letter of Credit, and on the Facility Termination Date.  If there is any
change in the Eurodollar Rate Applicable Rate during any fiscal quarter, the
actual daily amount of each Letter of Credit shall be computed and multiplied by
the Eurodollar Rate Applicable Rate separately for each period during such
quarter that such Eurodollar Rate Applicable Rate was in effect.


(h)           Fees and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account
individual customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
Letters of Credit as from time to time in effect.  The amount of such fees shall
be negotiated and established from time to time between the Borrower and the L/C
Issuer. Such fees and charges are due and payable on demand, are nonrefundable,
and are not shared with the other Lenders.


(i)           Conflict with Letter of Credit Application.  In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.


(j)           Letters of Credit Not Paid On Or Before Facility Termination
Date.  If any Letter of Credit is not paid or terminated on or prior to the
Facility Termination Date, such L/C Obligation shall be cash collateralized or
secured by a letter of credit issued by an institution acceptable to the Agent.




ARTICLE III
 
YIELD PROTECTION; TAXES


3.1.           Yield Protection.   If, on or after the date of this Agreement,
the adoption of any law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any change in the interpretation or administration thereof by any
governmental or quasi-governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
Lender or applicable Lending Installation with any request or directive (whether
or not having the force of law) of any such authority, central bank or
comparable agency:


(a)           subjects any Lender or any applicable Lending Installation to any
Taxes, or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its Eurodollar Loans, or


(b)           imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or


(c)           imposes any other condition the result of which is to increase the
cost to any Lender or any applicable Lending Installation of making, funding or
maintaining its Eurodollar Loans or reduces any amount receivable by any Lender
or any applicable Lending Installation in connection with its Eurodollar Loans,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of Eurodollar Loans held or
interest received by it, by an amount deemed material by such Lender,


 
23

--------------------------------------------------------------------------------

 
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Eurodollar Loans or
Commitment or to reduce the return received by such Lender or applicable Lending
Installation in connection with such Eurodollar Loans or Commitment, then,
within 15 days of demand by such Lender, the Borrower shall pay such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction in amount received.


3.2.           Changes in Capital Adequacy Regulations.  If a Lender determines
the amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporation controlling such Lender
is increased as a result of a Change in Law, then, within 15 days of demand by
such Lender, the Borrower shall pay such Lender the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender determines is attributable to this
Agreement, its Loans or its Commitment to make Loans hereunder (after taking
into account such Lender's policies as to capital adequacy).


3.3.           Intentionally Omitted.


3.4.           Funding Indemnification.  If any payment of a Eurodollar Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurodollar
Advance is not made on the date specified by the Borrower for any reason other
than default by the Lenders, the Borrower will indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain such Eurodollar Advance.


3.5.           Taxes.


(a)           Withholding Taxes; Gross-Up; Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by [the Borrower/the applicable
Loan Party] shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.5), the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.


(b)           Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Agent timely reimburse it for, Other Taxes.


(c)           Evidence of Payment.  As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 3.5,
the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment, or other evidence of such payment reasonably
satisfactory to the Agent.


(d)           Indemnification by the Borrower.  The Borrower shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.


 
24

--------------------------------------------------------------------------------

 
(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender's failure to comply with the provisions of this
Agreement relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes the Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Agent to such Lender from any other source against any amount due
to the Agent under this paragraph (e).


 
(f)
Status of Lenders.



(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower or the Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.5(f)(ii)(A) and (ii)(B) below) shall not be required if in the
Lender's reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,


(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Agent on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;


(B)           if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), "FATCA" shall include any
amendments made to FATCA after the date of this Agreement.


 
25

--------------------------------------------------------------------------------

 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.


(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 3.5
(including by the payment of additional amounts pursuant to this Section 3.5),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 3.5 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything herein to the contrary in this paragraph (g), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (g), the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(h)           Survival.  Each party's obligations under this Section 3.5 shall
survive the resignation or replacement of the Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.


3.6           Inability to Determine Interest Rate.  If the Agent determines
that (a) quotations of interest rates for the relevant deposits are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining the interest rate on a Eurodollar Advance as provided in this
Agreement, or (b) the relevant interest rates applicable to a Eurodollar Advance
do not accurately cover the cost to the Bank of making, funding or maintaining
Eurodollar Advances, then the Agent shall, at the Agent's option, give notice of
such circumstances to the Borrower, whereupon (i) the obligation of the Lenders
to make Eurodollar Advances shall be suspended until the Agent notifies the
Borrower that the circumstances giving rise to the suspension no longer exist,
and (ii) the Borrower shall repay in full the then outstanding principal amount
of each Eurodollar Rate Advance, together with accrued interest, on the last day
of the then current Interest Period applicable to the Eurodollar Advance,
provided, however, that, subject to the terms and conditions of this Agreement
and the other Loan Documents, the Borrower shall be entitled to simultaneously
replace the entire outstanding balance of any Eurodollar Advance repaid in
accordance with this section with an Advance bearing interest at the CB Floating
Rate minus the Applicable Rate for CB Floating Rate Advances in the same
amount.  If the Agent determines on any day that quotations of interest rates
for the relevant deposits referred to in the definition of Adjusted One Month
Eurodollar Rate are not being provided for purposes of determining the interest
rate on any CB Floating Rate Advance on any day, then each CB Floating Rate
Advance shall bear interest at the Prime Rate minus the Applicable Rate for CB
Floating Rate Advances until the Agent determines that quotations of interest
rates for the relevant deposits referred to in the definition of Adjusted One
Month Eurodollar Rate are being provided.
 
 
26

--------------------------------------------------------------------------------

 
ARTICLE IV
 
CONDITIONS PRECEDENT


4.1.           Initial Advance.  The Lenders shall not be required to make the
initial Advance hereunder unless the Borrower has furnished to the Agent with
sufficient copies for the Lenders:


(a)           Copies of the articles or certificate of incorporation of the
Borrower, together with all amendments, and a certificate of good standing, each
certified by the appropriate governmental officer in its jurisdiction of
incorporation.


(b)           Copies of its by-laws and of its Board of Directors' resolutions
and of resolutions or actions of any other body authorizing the execution of the
Loan Documents to which the Borrower is a party.


(c)           An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of the Borrower
authorized to sign the Loan Documents to which the Borrower is a party, upon
which certificate the Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Borrower.


(d)           The executed Loan Documents, including any Notes requested by a
Lender pursuant to Section 2.13 payable to the order of each such requesting
Lender and a written opinion of the Loan Parties' counsel, addressed to the
Agent and the Lenders in substantially the form of Exhibit F.


(e)           If applicable and requested by the Agent, written money transfer
instructions, in substantially the form of Exhibit D, addressed to the Agent and
signed by an Authorized Officer.


(f)           Such other documents as any Lender or its counsel may have
reasonably requested.


4.2.           Each Advance.  The Lenders shall not be required to make any
Advance unless on the applicable Borrowing Date:


(a)           There exists no Default or Unmatured Default.


(b)           The representations and warranties contained in Article V are true
and correct as of such Borrowing Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.


(c)           All legal matters incident to the making of such Advance shall be
satisfactory to the Lenders and their counsel.


Each Borrowing Notice with respect to each such Advance shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2(a) and (b) have been satisfied.  Any Lender may require a duly
completed compliance certificate in substantially the form of Exhibit A as a
condition to making an Advance.


 
27

--------------------------------------------------------------------------------

 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lenders that:


5.1.           Existence and Standing.  Each of the Borrower and its
Subsidiaries is a corporation, partnership (in the case of Subsidiaries only) or
limited liability company duly and properly incorporated or organized, as the
case may be, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.


5.2.           Authorization and Validity.  The Borrower has the power and
authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder.  The execution and delivery by the Borrower
of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents to which the Borrower is a party constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors' rights generally.


5.3.           No Conflict; Government Consent.  Neither the execution and
delivery by the Borrower of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (a) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower or any of its
Subsidiaries or (b) the Borrower's or any Subsidiary's articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (c) the provisions of any indenture,
instrument or agreement to which the Borrower or any of its Subsidiaries is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement.  No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Borrower or any of its Subsidiaries,
is required to be obtained by the Borrower or any of its Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by the Borrower of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.


5.4.           Financial Statements.  The June 30, 2012 consolidated financial
statements of the Borrower and its Subsidiaries heretofore delivered to the
Lenders were prepared in accordance with Agreement Accounting Principles in
effect on the date such statements were prepared and fairly present the
consolidated financial condition and operations of the Borrower and its
Subsidiaries at such date and the consolidated results of their operations for
the period then ended.


5.5.           Material Adverse Change.  Since June 30, 2012, there has been no
change in the business, Property, condition (financial or otherwise) or results
of operations of the Borrower and its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.


5.6.           Taxes.  The Borrower and its Subsidiaries have filed all United
States federal tax returns and all other material tax returns which are required
to be filed and have paid all material taxes due pursuant to said returns or
pursuant to any assessment received by the Borrower or any of its Subsidiaries,
except such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with Agreement Accounting
Principles and as to which no Lien exists.  The United States income tax returns
of the Borrower and its Subsidiaries have been audited by the Internal Revenue
Service through the fiscal year ended July 31, 1996. No tax liens have been
filed and no claims are being asserted with respect to any such taxes.  The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
in respect of any taxes or other governmental charges are adequate.


 
28

--------------------------------------------------------------------------------

 
5.7.           Litigation and Contingent Obligations.  There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Loans.   The Borrower has no material Contingent Obligations not provided
for or disclosed in the financial statements referred to in Section 5.4.


5.8.           Subsidiaries.  Schedule 1 contains an accurate list of all
Subsidiaries of the Borrower as of the date of this Agreement, setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by the Borrower or
other Subsidiaries.  All of the issued and outstanding shares of capital stock
or other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable.


5.9.           ERISA.  Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan, neither the Borrower nor any other member of the
Controlled Group has withdrawn from any Plan or initiated steps to do so, and no
steps have been taken to reorganize or terminate any Plan.


5.10.           Accuracy of Information.  No information, exhibit or report
furnished by the Borrower or any of its Subsidiaries to the Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.
5.11.           Regulation U.  Margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.


5.12.           Material Agreements.  Neither the Borrower nor any Subsidiary is
a party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect.  Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
agreement or instrument evidencing or governing Indebtedness.


5.13.           Compliance With Laws.  The Borrower and its Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property.


5.14.           Ownership of Properties.  Except as set forth on Schedule 2, on
the date of this Agreement, the Borrower and its Subsidiaries will have good
title, free of all Liens other than those permitted by Section 6.15, to all of
the Property and assets reflected in the Borrower's most recent consolidated
financial statements provided to the Agent as owned by the Borrower and its
Subsidiaries.


5.15.           Plan Assets; Prohibited Transactions.  The Borrower is not an
entity deemed to hold "plan assets" within the meaning of 29 C.F.R. ' 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and neither the execution of this Agreement nor the making of Loans
hereunder gives rise to a prohibited transaction within the meaning of Section
406 of ERISA or Section 4975 of the Code.


 
29

--------------------------------------------------------------------------------

 
5.16.           Environmental Matters. In the ordinary course of its business,
the officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws.  On the basis of this consideration, the Borrower has
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect.  Neither the Borrower nor any Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.


5.17.                      Subordinated Indebtedness.  The Obligations
constitute senior indebtedness which is entitled to the benefits of the
subordination provisions of all outstanding Subordinated Indebtedness.


5.18.           Insurance.  The certificate signed by the President or Chief
Financial Officer of the Borrower, that attests to the existence and adequacy
of, and summarizes, the property and casualty insurance program carried by the
Borrower with respect to itself and its Subsidiaries and that has been furnished
by the Borrower to the Agent and the Lenders, is complete and accurate.  This
summary includes the insurer's or insurers' name(s), policy number(s),
expiration date(s), amount(s) of coverage, type(s) of coverage, exclusion(s),
and deductibles.  This summary also includes similar information, and describes
any reserves, relating to any self-insurance program that is in effect.


ARTICLE VI
 
COVENANTS


During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:


6.1.           Financial Reporting.  The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish to the
Lenders:


(a)           Within ninety (90) days after the close of each of its fiscal
years, an unqualified audit report certified by Hein & Associates, LLP or an
independent registered accounting firm acceptable to the Lenders, prepared in
accordance with Agreement Accounting Principles on a consolidated basis for
itself and its Subsidiaries, including balance sheets as of the end of such
period, related consolidated statements of income, changes in stockholder
equity, comprehensive income and cash flows, accompanied by any report on
internal controls prepared by said accountants, in each case setting forth in
comparative form the figures for the preceding fiscal year.


(b)           Within forty-five (45) days after the close of the first three
quarterly periods of each of its fiscal years, for itself and its Subsidiaries,
consolidated unaudited balance sheets as at the close of each such period and
consolidated statement of income and a statement of cash flows for the period
from the beginning of such fiscal year to the end of such quarter, all certified
by its chief financial officer.


(c)           Together with the financial statements required under Sections
6.1(a) and (b), a Compliance Certificate in substantially the form of Exhibit A
signed by its chief financial officer showing the calculations necessary to
determine compliance with this Agreement and stating that no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof.


 
30

--------------------------------------------------------------------------------

 
(d)           As soon as possible and in any event within ten (10) days after
the Borrower knows that any Reportable Event has occurred with respect to any
Plan, a statement, signed by the chief financial officer of the Borrower,
describing said Reportable Event and the action which the Borrower proposes to
take with respect thereto.


(e)           Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished.


(f)           Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly or other regular reports which the Borrower or
any of its Subsidiaries files with the Securities and Exchange Commission.


(g)           Such other information (including non-financial information) as
the Agent or any Lender may from time to time reasonably request.


6.2.           Use of Proceeds.  The Borrower will, and will cause each
Subsidiary to, use the proceeds of the Advances for general corporate purposes
and acquisition financing.  The Borrower will not, nor will it permit any
Subsidiary to, use any of the proceeds of the Advances to purchase or carry any
"margin stock" (as defined in Regulation U).


6.3.           Notice of Default.  The Borrower will, and will cause each
Subsidiary to, give prompt notice in writing to the Lenders of the occurrence of
any Default or Unmatured Default and of any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect.


6.4.           Conduct of Business.  The Borrower will, and will cause each
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted and do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.


6.5.           Taxes.  The Borrower will, and will cause each Subsidiary to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles.


6.6.           Insurance.  The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as is consistent with
sound business practice, and the Borrower will furnish to any Lender upon
request full information as to the insurance carried.


6.7.           Compliance with Laws.  The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws.


6.8.           Maintenance of Properties.  The Borrower will, and will cause
each Subsidiary to, do all things necessary to maintain, preserve, protect and
keep its Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times.


6.9.           Inspection.  The Borrower will, and will cause each Subsidiary
to, permit the Agent and the Lenders, by their respective representatives and
agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Agent or any Lender may designate.


 
31

--------------------------------------------------------------------------------

 
6.10.           Depository.  To the extent permitted by applicable law, the
Borrower and its Subsidiaries shall maintain their primary domestic deposit
account relationships with the Lenders when reasonably convenient.


6.11.           Indebtedness.  The Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except for (a)
the Loans, (b) trade debt incurred in the ordinary course of business,
(c) intercompany Indebtedness, (d) endorsements of negotiable instruments in the
ordinary course of business, (e) Indebtedness described in Schedule 2, (f)
Subordinated Indebtedness permitted by all of the Lenders, (g) Subordinated
Indebtedness which in the aggregate does not exceed the Consolidated EBITDA for
the trailing twelve (12) month period, (h) the LTS Loan, (i) contingent
liabilities and indebtedness to third Persons of up to $5,000,000.00 in the
aggregate during any twelve (12) month period; provided, however, the Borrower
shall notify the Agent of any contingent liability which exceeds $3,000,000.00,
(i) any obligation of the Borrower to a Person which is generated by a Swap
Agreement, and (j) letters of credit (as such instruments are called in the
Borrower=s credit services product) issued by the Borrower for the benefit of an
independent lender.


6.12.           Merger.  The Borrower will not, nor will it permit any
Subsidiary to, merge or consolidate with or into any other Person, except that a
Subsidiary may merge into the Borrower or a Subsidiary.


6.13.           Sale of Assets.  The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property to any other
Person, except for (a) sales of inventory in the ordinary course of business,
and (b) leases, sales or other dispositions of its Property that, together with
all other Property of the Borrower and its Subsidiaries previously leased, sold
or disposed of (other than inventory in the ordinary course of business) as
permitted by this Section during the twelve (12) month period ending with the
month in which any such lease, sale or other disposition is scheduled to occur
would reduce Consolidated EBITDA for the trailing twelve (12) month period by
more than ten percent (10%).


6.14.           Investments and Acquisitions.  The Borrower will not, nor will
it permit any Subsidiary to, make or suffer to exist any Investments (including,
without limitation, loans and advances to Subsidiaries), or commitments
therefore, or to become or remain a partner in any partnership or joint venture,
or to make any Acquisition of any Person, except for (a) Cash Equivalent
Investments, (b) existing investments in Subsidiaries and other Investments in
existence on the Closing Date, (c) the acquisition (in calendar year 2012) of
all of the equity interests of LTS, or (d) Acquisition Investment(s) during the
preceding twelve (12) month period as long as the aggregate purchase price of
such Acquisition Investment(s) do not exceed ten percent (10%) of the
Consolidated Tangible Net Worth as reflected on the Borrower's most recently
submitted Compliance Certificate.  For purposes of this Section 6.14, the term
"Acquisition Investment" shall include, but not be limited to, investment in a
newly created company with limited or no operating history and/or with limited
or no tangible assets.


6.15.           Liens.  The Borrower will not, nor will it permit any Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:


(a)           Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.


 
32

--------------------------------------------------------------------------------

 
(b)           Liens imposed by law, such as carriers', warehousemen's and
mechanics' liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due.


(c)           Liens arising out of pledges or deposits under worker's
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation.


(d)           Utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Borrower or its Subsidiaries.


(e)           Liens existing on the date hereof and described in Schedule 2.


(f)           Liens in favor of the Agent, for the benefit of the Lenders.


(g)           Liens which, on the Closing Date or within sixty (60) days after
the Closing Date, (i) have been created by LTS on assets owned by LTS, (ii)
secure the LTS Loan, and (iii) which are described in the two Subordination
Agreements applicable to the LTS Loan, dated September ___, 2012, among Shane
Nowak, David Jensen, the Borrower, and the Agent.


In addition, the Borrower shall not enter into an agreement with any Person
whereby the Borrower agrees not to create or suffer to exist any Lien upon any
of its property or assets now owned or hereafter acquired.


6.16.           Loans.  The Borrower will not, nor will it permit any Subsidiary
to, directly or indirectly, make any loans or advances to any Person except (a)
in the ordinary course of the Borrower=s and Subsidiaries= businesses, and (b)
in an amount up to $10,000,000.00 in the aggregate outstanding at any one time.
6.17.           Affiliates.  The Borrower will not, and will not permit any
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower's or such Subsidiary's
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arms-length transaction.


6.18.           Judgments.  The Borrower will not and will not permit any
Subsidiary to allow any Judgment for the payment of money in excess of
$1,000,000.00 rendered against Borrower or any Subsidiary to remain undischarged
or unsuperseded for a period of 30 days during which execution shall not be
effectively stayed.


6.19.           Financial Covenants.  For purposes of the following financial
covenants, if an Acquisition Investment has been completed during the preceding
four fiscal quarters, the computations of Consolidated EBITDA, Consolidated Net
Income, and Consolidated Rentals shall be calculated for the preceding four
quarter period as if such Acquisition Investment had been acquired, in each
case, on the first day of such four quarter period.  Any cost savings expected
to be achieved by the Borrower as a result of the Acquisition Investment(s) may
be factored into the calculations of Consolidated EBITDA, Consolidated Net
Income, and Consolidated Rentals if authorized by the Lenders


(a)           Fixed Charge Coverage Ratio.  The Borrower will not permit the
Fixed Charge Coverage Ratio, determined as of the end of each of its fiscal
quarters, to be less than 1.10 to 1.0.


(b)           Leverage Ratio.  The Borrower will not permit the Leverage Ratio,
determined as of the end of each of its fiscal quarters, to be greater than 2.00
to 1.00.


 
33

--------------------------------------------------------------------------------

 
(c)           Minimum Tangible Net Worth.  The Borrower will at all times
maintain Consolidated Tangible Net Worth of not less than $110,000,000.00,
increased, but not decreased, on a cumulative basis as of the last day of each
fiscal year end commencing with the fiscal year that ends December 31, 2012, by
an amount equal to 70% of Consolidated Net Income plus increases to additional
paid in capital less the aggregate amount of Stock Repurchases accomplished and
dividends paid, during the subject fiscal year.  For purposes of this Subsection
6.19(c), Consolidated Tangible Net Worth shall not include accumulated other
comprehensive income.


6.20.           Subsidiaries as Guarantors.  All present and future Subsidiaries
shall be Loan Guarantors of the Obligations pursuant to a Loan Guaranty which is
in form and substance satisfactory to the Lenders.



ARTICLE VII
 
DEFAULTS


The occurrence of any one or more of the following events shall constitute a
Default:


 7.1.           Misrepresentations.  Any representation or warranty made or
deemed made by or on behalf of the Borrower or any of its Subsidiaries to the
Lenders or the Agent under or in connection with this Agreement, any Loan, or
any certificate or information delivered in connection with this Agreement or
any other Loan Document shall be materially false on the date as of which made.


7.2.           Nonpayment of Obligations.


(a)           Nonpayment of principal of any Loan when due, or nonpayment of
interest upon any Loan or of any commitment fee or other obligations (except L/C
Obligations) under any of the Loan Documents within 10 days after the same
becomes due.


(b)           Nonpayment of any L/C Obligation within ten (10) days after L/C
Issuer's demand.


7.3.           Breach of Article VI Covenants.  The breach by the Borrower of
any of the terms or provisions of Article VI; provided, however, the Borrower
shall be provided by the Agent or any Lender written notice of, and a 30-day
opportunity to cure, an Unmatured Default under Section 6.19 (including all
Subsections).


7.4.           Breach of Other Covenants.  The breach by the Borrower (other
than a breach which constitutes a Default under another Section of this Article
VII) of any of the terms or provisions of this Agreement.


7.5.           Voluntary Debtor Relief.  The Borrower or any of its Subsidiaries
shall (a) have an order for relief entered with respect to it under the Federal
bankruptcy laws as now or hereafter in effect, (b) make an assignment for the
benefit of creditors, (c) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any Substantial Portion of its Property, (d) institute any
proceeding seeking an order for relief under the Federal bankruptcy laws as now
or hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (e) take any corporate or partnership action to authorize or
effect any of the foregoing actions set forth in this Section 7.5 or (f) fail to
contest in good faith any appointment or proceeding described in Section 7.6.


7.6.           Involuntary Debtor Relief.  Without the application, approval or
consent of the Borrower, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section 7.5(d)
shall be instituted against the Borrower or any of its Subsidiaries and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 30 consecutive days.


 
34

--------------------------------------------------------------------------------

 
7.7.           Other Promissory Notes and Agreements.  The Borrower, or any of
its Subsidiaries, shall be in default under any other Promissory Note,
collateral document or other written agreement between the Agent  or any Lender,
or any other Person (involving an amount in excess of $1,000,000.00 when
applicable to Aany other Person@), and the Borrower and/or a Subsidiary, taking
into account all applicable requirements of notice, grace and cure.


7.8.           Environmental Problems.  The Borrower or any of its Subsidiaries
shall (a) be the subject of any proceeding or investigation pertaining to the
release by the Borrower, any of its Subsidiaries or any other Person of any
toxic or hazardous waste or substance into the environment, or (b) violate any
Environmental Law, which, in the case of an event described in clause (a) or
clause (b), could reasonably be expected to have a Material Adverse Effect.


7.9.           Default Under Other Loan Documents.  The occurrence of any
"default", as defined in any Loan Document (other than this Agreement) or the
breach of any of the terms or provisions of any Loan Document (other than this
Agreement), which default or breach continues beyond any period of grace therein
provided.


7.10.           Invalidity of Guaranty.  Any Loan Guaranty shall fail to remain
in full force or effect or any action shall be taken to discontinue or to assert
the invalidity or unenforceability of any Loan Guaranty, or any Loan Guarantor
shall fail to comply with any of the terms or provisions of any Loan Guaranty to
which it is a party, or any Loan Guarantor shall deny that it has any additional
or further liability under any Loan Guaranty to which it is a party, or shall
give notice to such effect.


7.11           Change in Control.  A Change in Control occurs.




ARTICLE VIII
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


8.1.           Acceleration.  If any Default described in Section 7.5 or 7.6
occurs with respect to the Borrower, the obligations of the Lenders to make
Loans hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action in the part of
the Agent or any Lender.  If any other Default occurs, the Required Lenders (or
the Agent with the consent of the Required Lenders) may terminate or suspend the
obligations of the Lenders to make Loans hereunder, or declare the Obligations
to be due and payable, or both, whereupon the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives.  In addition, if
any Default occurs, the L/C Issuer may declare the obligation to make L/C Credit
Extensions to be suspended and/or terminated and, further, require the Borrower
to secure the L/C Obligations with cash collateral, in an amount equal to the
Outstanding Amount of the L/C Obligations.


8.2.           Amendments.  Subject to the provisions of this Article VIII, the
Required Lenders (or the Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of all of the Lenders:


 
35

--------------------------------------------------------------------------------

 
(a)           Extend the final maturity of any Loan or forgive all or any
portion of the principal amount thereof, or reduce the rate or extend the time
of payment of interest or fees thereon.


(b)           Extend any Letter of Credit Expiration Date or reduce the Letter
of Credit Fee.


(c)           Increase the Letter of Credit Sublimit.


(d)           Reduce the percentage specified in the definition of Required
Lenders.


(e)           Extend the Facility Termination Date, or reduce the amount or
extend the Payment Date for, the mandatory payments required under Section 2.2,
or increase the amount of the Commitment of any Lender hereunder, or permit the
Borrower to assign its rights under this Agreement.


(f)           Amend this Section 8.2.


(g)           Release any Loan Guarantor unless the Loan Guarantor is sold or
liquidated.


(h)           Amend any of the following Sections of this Agreement:  6.1, 6.10,
6.11, 6.16, or 6.19.


No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent.  The Agent may waive payment
of the fee required under Section 12.3(b) without obtaining the consent of any
other party to this Agreement.


8.3.           Preservation of Rights.  No delay or omission of the Lenders or
the Agent or the L/C Issuer to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Loan notwithstanding the existence of
a Default or the inability of the Borrower to satisfy the conditions precedent
to such Loan shall not constitute any waiver or acquiescence.  Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth.  All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent and the
Lenders until the Obligations (including the L/C Obligations) have been paid or
otherwise satisfied in full.
 
ARTICLE IX
 
GENERAL PROVISIONS


9.1.           Survival of Representations.  All representations and warranties
of the Borrower contained in this Agreement shall survive the making of the
Loans herein contemplated.


9.2.           Governmental Regulation.  Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.


9.3.           Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.


9.4.           Entire Agreement.  The Loan Documents embody the entire agreement
and understanding among the Borrower, the Agent and the Lenders and supersede
all prior agreements and understandings among the Borrower, the Agent and the
Lenders relating to the subject matter thereof.


 
36

--------------------------------------------------------------------------------

 
9.5.           Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such).  The failure of any Lender to perform any
of its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder.  This Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties to this Agreement
and their respective successors and assigns.


9.6.           Expenses; Indemnification.


(a)           The Borrower shall reimburse the Agent for any costs, internal
charges and out-of-pocket expenses (including attorneys' fees and time charges
of attorneys for the Agent, which attorneys may be employees of the Agent) paid
or incurred by the Agent in connection with the preparation, negotiation,
execution, delivery, syndication, review, amendment, modification, and
administration of the Loan Documents.  The Borrower also agrees to reimburse the
Agent and the Lenders for any costs, internal charges and out-of-pocket expenses
(including attorneys' fees and time charges of attorneys for the Agent and the
Lenders, which attorneys may be employees of the Agent or the Lenders) paid or
incurred by the Agent or any Lender in connection with the collection and
enforcement of the Loan Documents.  The Borrower acknowledges that from time to
time Agent may prepare and may distribute to the Lenders (but shall have no
obligation or duty to prepare or to distribute to the Lenders) certain audit
reports (the "Reports") pertaining to the Borrower's assets for internal use by
the Agent from information furnished to it by or on behalf of the Borrower,
after the Agent has exercised its rights of inspection pursuant to this
Agreement.


(b)           The Borrower hereby further agrees to indemnify the Agent and each
Lender, its directors, officers and employees against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Agent or any Lender is a party thereto) which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder except to the extent
that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification.   The obligations of the
Borrower under this Section 9.6 shall survive the termination of this Agreement.


9.7.           Numbers of Documents.  All statements, notices, closing
documents, and requests hereunder shall be furnished to the Agent with
sufficient counterparts so that the Agent may furnish one to each of the
Lenders.


9.8.           Accounting.  Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles, except that any calculation or determination which is to be made on
a consolidated basis shall be made for the Borrower and all its Subsidiaries.


9.9.           Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.


 
37

--------------------------------------------------------------------------------

 
9.10.           Nonliability of Lenders.  The relationship between the Borrower
on the one hand and the Lenders and the Agent on the other hand shall be solely
that of borrower and lender.  Neither the Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower.  Neither the Agent nor any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower's business or
operations.  The Borrower agrees that neither the Agent nor any Lender shall
have liability to the Borrower (whether sounding in tort, contract or otherwise)
for losses suffered by the Borrower in connection with, arising out of, or in
any way related to, the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is
sought.  Neither the Agent nor any Lender shall have any liability with respect
to, and the Borrower hereby waives, releases and agrees not to sue for, any
special, indirect or consequential damages suffered by the Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.


9.11.           Confidentiality.  Each Lender agrees to hold any confidential
information which it may receive from the Borrower pursuant to this Agreement in
confidence, except for disclosure (a) to its Affiliates and to other Lenders and
their respective Affiliates, (b) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee, (c) to regulatory
officials, (d) to any Person as requested pursuant to or as required by law,
regulation, or legal process, (e) to any Person in connection with any legal
proceeding to which such Lender is a party, (f) to such Lender's direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties, and (g)
permitted by Section 12.4.


9.12.           Nonreliance.  Each Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System) for the repayment of the Loans
provided for herein.


9.13           Prior Agreement, Security Interests, and Liens.  The Prior
Agreement (and all modifications, renewals and extensions thereof) is hereby
renewed, restated and replaced by this Agreement.


9.14           USA PATRIOT ACT NOTIFICATION.


(a)           Neither the Borrower nor any of its Subsidiaries or, to the
knowledge of the Borrower, any of their respective Affiliates over which any of
the foregoing exercises management control (each, a "Controlled Affiliate") is a
Prohibited Person, and the Borrower, its Subsidiaries and, to the knowledge of
the Borrower, such Controlled Affiliates are in compliance with all applicable
orders, rules and regulations of OFAC.


(b)           Neither the Borrower nor any of its Subsidiaries or, to the
knowledge of the Borrower, any of their respective Affiliates:  (i) is targeted
by United States or multilateral economic or trade sanctions currently in force;
(ii) is owned or controlled by, or acts on behalf of, any Person that is
targeted by United States or multilateral economic or trade sanctions currently
in force; (iii) is a Prohibited Person; or (iv) is named, identified or
described on any list of Persons with whom United States Persons may not conduct
business, including any such blocked persons list, designated nationals list,
denied persons list, entity list, debarred party list, unverified list,
sanctions list or other such lists published or maintained by the United States,
including OFAC, the United States Department of Commerce or the United States
Department of State.


9.15.  Embargoed Person.  (a) None of Borrower's assets constitute property of,
or are beneficially owned, directly or indirectly, by any Person targeted by
economic or trade sanctions under US law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. '' 1701 et seq., the
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq. (the "Trading With the
Enemy Act"), any of the foreign assets control regulations of the Treasury (31
C.F.R., Subtitle B, Chapter V, as amended) (the "Foreign Assets Control
Regulations") or any enabling legislation or regulations promulgated thereunder
or executive order relating thereto (which includes, without limitation, (i)
Executive Order No. 13224, effective as of September 24, 2001, and relating to
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the "Executive
Order") and (ii) the USA PATRIOT Act, if the result of such ownership would be
that any Loan made by any Lender would be in violation of law ("Embargoed
Person"); (b) no Embargoed Person has any interest of any nature whatsoever in
the Borrower if the result of such interest would be that any Loan would be in
violation of law; (c) the Borrower has not engaged in business with Embargoed
Persons if the result of such business would be that any Loan made by any Lender
would be in violation of law; and (d) neither the Borrower nor any Controlled
Affiliate (i) is or will become a "blocked person" as described in the Executive
Order, the Trading With the Enemy Act or the Foreign Assets Control Regulations
or (ii) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such "blocked person".  For purposes of determining whether
or not a representation is true or a covenant is being complied with under this
Section 9.15, the Borrower shall not be required to make any investigation into
(i) the ownership of publicly traded stock or other publicly traded securities
or (ii) the beneficial ownership of any collective investment fund.


 
38

--------------------------------------------------------------------------------

 
ARTICLE X
 
THE AGENT


10.1.           Appointment; Nature of Relationship.  Chase is hereby appointed
by each of the Lenders as its contractual representative (herein referred to as
the "Agent") hereunder and under each other Loan Document, and each of the
Lenders irrevocably authorizes the Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents.  The Agent agrees to act as such
contractual representative upon the express conditions contained in this Article
X.  Notwithstanding the use of the defined term "Agent," it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents.  In its capacity as the Lenders'
contractual representative, the Agent (a) does not hereby assume any fiduciary
duties to any of the Lenders, (b) is a "representative" of the Lenders within
the meaning of Section 1.201 of the Uniform Commercial Code and (c) is acting as
an independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents.  Each of the
Lenders hereby agrees to assert no claim against the Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.  In addition to the preceding, the L/C Issuer
shall act on behalf of the Lenders with respect to any Letters of Credit issued
by it and the documents associated therewith until such time (and except for so
long) as the Agent may agree at the request of the Required Lenders to act for
the L/C Issuer with respect thereto; provided, however, that the L/C Issuer
shall have all of the benefits and immunities (i) provided to the Agent in this
Article X with respect to any acts taken or omissions suffered by the L/C Issuer
in connection with the Letters of Credit issued by it or proposed to be issued
by it and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term AAgent@ as used in this Article X
included the L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the L/C Issuer.


10.2.           Powers.  The Agent shall have and may exercise such powers under
the Loan Documents as are specifically delegated to the Agent by the terms of
each thereof, together with such powers as are reasonably incidental
thereto.  The Agent shall have no implied duties to the Lenders, or any
obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Agent.


10.3.           General Immunity.  Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to the Borrower, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.


 
39

--------------------------------------------------------------------------------

 
10.4.           No Responsibility for Loans, Recitals, etc. Neither the Agent
nor any of its directors, officers, agents or employees shall be responsible for
or have any duty to ascertain, inquire into, or verify (a) any statement,
warranty or representation made in connection with any Loan Document or any
borrowing hereunder; (b) the performance or observance of any of the covenants
or agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any Loan
Guarantor of any of the Obligations or of any of the Borrower's or any such Loan
Guarantor's respective Subsidiaries.  The Agent shall have no duty to disclose
to the Lenders information that is not required to be furnished by the Borrower
to the Agent at such time, but is voluntarily furnished by the Borrower to the
Agent (either in its capacity as the Agent or in its individual capacity).


10.5.           Action on Instructions of Lenders.  The Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder and under
any other Loan Document in accordance with written instructions signed by the
Required Lenders, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders.  The Lenders hereby
acknowledge that the Agent shall be under no duty to take any discretionary
action permitted to be taken by it pursuant to the provisions of this Agreement
or any other Loan Document unless it shall be requested in writing to do so by
the Required Lenders.  The Agent shall be fully justified in failing or refusing
to take any action hereunder and under any other Loan Document unless it shall
first be indemnified to its satisfaction by the Lenders pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.


10.6.           Employment of Agents and Counsel.  The Agent may execute any of
its duties as the Agent hereunder and under any other Loan Document by or
through employees, agents, and attorneys-in-fact and shall not be answerable to
the Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care.  The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and all matters pertaining to the Agent's duties hereunder and under any other
Loan Document.


10.7.           Reliance on Documents; Counsel.  The Agent shall be entitled to
rely upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Agent, which counsel
may be employees of the Agent.


10.8.           Agent's Reimbursement and Indemnification.  The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (a) for any amounts not
reimbursed by the Borrower for which the Agent is entitled to reimbursement by
the Borrower under the Loan Documents, (b) for any other expenses incurred by
the Agent on behalf of the Lenders, in connection with the preparation,
execution, delivery, administration and enforcement of the Loan Documents
(including, without limitation, for any expenses incurred by the Agent in
connection with any dispute between the Agent and any Lender or between two or
more of the Lenders) and (c) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Agent in any way relating to or arising out of the Loan Documents or
any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Agent in connection with any dispute between
the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that no Lender shall be liable for any of the foregoing to
the extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Agent.  The obligations of the Lenders under this
Section 10.8 shall survive payment of the Obligations and termination of this
Agreement.


 
40

--------------------------------------------------------------------------------

 
10.9.           Notice of Default.  The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Agent has received written notice from a Lender or the
Borrower referring to this Agreement describing such Default or Unmatured
Default and stating that such notice is a "notice of default".  In the event
that the Agent receives such a notice, the Agent shall give prompt notice
thereof to the Lenders.


10.10.                      Rights as a Lender.  In the event the Agent is a
Lender, the Agent shall have the same rights and powers hereunder and under any
other Loan Document with respect to its Commitment and its Loans as any Lender
and may exercise the same as though it were not the Agent, and the term "Lender"
or "Lenders" shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity.  The Agent
and its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Borrower or
any of its Subsidiaries in which the Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person.


10.11.                      Lender Credit Decision.  Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.


10.12.                      Successor Agent.  The Agent may resign at any time
by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Agent or, if no
successor Agent has been appointed, forty-five days after the retiring Agent
gives notice of its intention to resign.  The Agent may be removed at any time
with or without cause by written notice received by the Agent from the Required
Lenders, such removal to be effective on the date specified by the Required
Lenders.  Upon any such resignation or removal, the Required Lenders shall have
the right to appoint, on behalf of the Borrower and the Lenders, a successor
Agent.  If no successor Agent shall have been so appointed by the Required
Lenders within thirty (30) days after the resigning Agent's giving notice of its
intention to resign, then the resigning Agent may appoint, on behalf of the
Borrower and the Lenders, a successor Agent.  Notwithstanding the previous
sentence, the Agent may at any time without the consent of the Borrower or any
Lender, appoint any of its Affiliates which is a commercial bank as a successor
Agent hereunder.  If the Agent has resigned or been removed and no successor
Agent has been appointed, the Lenders may perform all the duties of the Agent
hereunder and the Borrower shall make all payments in respect of the Obligations
to the applicable Lender and for all other purposes shall deal directly with the
Lenders.  No successor Agent shall be deemed to be appointed hereunder until
such successor Agent has accepted the appointment.  Any such successor Agent
shall be a commercial bank having capital and retained earnings of at least
$100,000,000.  Upon the acceptance of any appointment as the Agent hereunder by
a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning or
removed Agent.  Upon the effectiveness of the resignation or removal of the
Agent, the resigning or removed Agent shall be discharged from its duties and
obligations hereunder and under the Loan Documents.  After the effectiveness of
the resignation or removal of an Agent, the provisions of this Article X shall
continue in effect for the benefit of such Agent in respect of any actions taken
or omitted to be taken by it while it was acting as the Agent hereunder and
under the other Loan Documents.  In the event that there is a successor to the
Agent by merger, or the Agent assigns its duties and obligations to an Affiliate
pursuant to this Section 10.12, then the term "Prime Rate" as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Agent.  If the Agent is also the L/C Issuer at the time of removal, the
Borrower and/or other Lenders shall (a) provide to the L/C Issuer appropriate
assurances and indemnities as such Person may reasonably require with report to
any continuing obligation to perform under any existing Letter of Credit or to
purchase participation interest in any L/C Obligations then outstanding, or (b)
release the L/C Issuer from its obligations under the Loan Documents.


 
41

--------------------------------------------------------------------------------

 
10.13.                      Agent's Fee.  The Borrower agrees to pay to the
Agent, for its own account, the fees agreed to by the Borrower and the Agent
from time to time.


10.14.                      Delegation to Affiliates.  The Borrower and the
Lenders agree that the Agent may delegate any of its duties under this Agreement
to any of its Affiliates.  Any such Affiliate (and such Affiliate's directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Agent is entitled under Articles IX
and X.


10.15.                      Collateral Releases.  The Lenders hereby empower and
authorize the Agent to execute and deliver to the Borrower on their behalf any
agreements, documents or instruments as shall be necessary or appropriate to
effect any releases of collateral which shall be permitted by the terms hereof
or of any other Loan Document or which shall otherwise have been approved by the
Required Lenders (or, if required by the terms of Section 8.2, all of the
Lenders) in writing.
 
ARTICLE XI
 
SETOFF; RATABLE PAYMENTS


11.1.           Setoff.  In addition to, and without limitation of, any rights
of the Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part hereof, shall then be due.


11.2.           Ratable Payments.  If any Lender, whether by setoff or
otherwise, has payment made to it upon its Loans (other than payments received
pursuant to Sections 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that
received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Loans held by the other Lenders so that after such
purchase each Lender will hold its ratable proportion of Loans.  If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their Loans.  In case any
such payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.




ARTICLE XII
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


12.1.           Successors and Assigns.  The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns, except that (a) the
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents and (b) any assignment by any Lender must be made in compliance
with Section 12.3.  Notwithstanding clause (b) of this Section, any Lender may
at any time, without the consent of the Borrower or the Agent, assign all or any
portion of its rights under this Agreement and any Note to a Federal Reserve
Bank; provided, however, that no such assignment to a Federal Reserve Bank shall
release the transferor Lender from its obligations hereunder.  The Agent may
treat the Person which made any Loan or which holds any Note as the owner
thereof for all purposes hereof unless and until such Person complies with
Section 12.3 in the case of an assignment thereof or, in the case of any other
transfer, a written notice of the transfer is filed with the Agent.  Any
assignee or transferee of the rights to any Loan or any Note agrees by
acceptance of such transfer or assignment to be bound by all the terms and
provisions of the Loan Documents.  Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder, transferee or assignee of the rights to such Loan.


 
42

--------------------------------------------------------------------------------

 
12.2.           Participations.


(a)           Permitted Participants; Effect.  Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more banks or other entities ("Participants") participating interests
in any Loan owing to such Lender, any Note held by such Lender, any Commitment
of such Lender or any other interest of such Lender under the Loan
Documents.  In the event of any such sale by a Lender of participating interests
to a Participant, such Lender's obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Loans and the holder of any Note issued to it in evidence
thereof for all purposes under the Loan Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if such Lender had not sold
such participating interests, and the Borrower and the Agent shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under the Loan Documents.


(b)           Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver with respect to any Loan or Commitment in which such
Participant has an interest which forgives principal, interest or fees or
reduces the interest rate or fees payable with respect to any such Loan or
Commitment, extends the Facility Termination Date, postpones any date fixed for
any regularly-scheduled payment of principal of, or interest or fees on, any
such Loan or Commitment, releases any guarantor of any such Loan or releases all
or substantially all of the collateral, if any, securing any such Loan.


(c)           Benefit of Setoff.  The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant.  The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.


 
43

--------------------------------------------------------------------------------

 
12.3.           Successors and Assigns.


(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the L/C Issuer that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the L/C Issuer that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:


(A)           the Borrower, provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within [5] Business Days after having received notice
thereof,  and provided further that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;


 
(ii)
Assignments shall be subject to the following additional conditions:



(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender's
Commitment or Loans of any class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Agent otherwise consent, provided that no such consent of the Borrower shall be
required if a Default or Unmatured Default has occurred and is continuing;


(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement[,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender's rights and obligations in
respect of one class of Commitments or Loans];


(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with Agent's standard processing and
recordation fee, if any; and


(D)  the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire in which the assignee designates one or more
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee's compliance
procedures and applicable laws, including Federal and state securities laws.


For the purposes of this Section 12.3(b), the term "Approved Fund" and
"Ineligible Institution" have the following meanings:


 
44

--------------------------------------------------------------------------------

 
"Approved Fund" means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


"Ineligible Institution" means a (a) natural person or (b) company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof; provided that, such company, investment
vehicle or trust shall not constitute an Ineligible Institution if it (i) has
not been established for the primary purpose of acquiring any Loans or
Commitments, (ii) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (iii) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business[; provided that upon the occurrence of a Default, any
Person (other than a Lender) shall be an Ineligible Institution if after giving
effect to any proposed assignment to such Person, such Person would hold more
than 25% of the then outstanding funded and/or unfunded Commitment, as the case
may be.


(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.2, 3.4, 3.5 and 9.6).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.3 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


(iv)           The Agent, acting for this purpose as an agent of the Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and L/C
Advances owing to, each Lender pursuant to the terms hereof from time to time
(the "Register").  The entries in the Register shall be conclusive, and the
Borrower, the Agent, the L/C Issuer and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
L/C Issuer and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee's completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to this Agreement, the Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(c)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


 
45

--------------------------------------------------------------------------------

 
12.4.           Dissemination of Information.  The Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a "Transferee") and
any prospective Transferee any and all information in such Lender's possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.




ARTICLE XIII
 
NOTICES


13.1.           Notices.  Except as otherwise permitted by Section 2.14 with
respect to borrowing notices, all notices, requests and other communications to
any party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and shall be given to such party: (a)
in the case of the Borrower or the Agent, at its address or facsimile number set
forth on the signature pages hereof, (b) in the case of any Lender, at its
address or facsimile number set forth below its signature hereto or (c) in the
case of any party, at such other address or facsimile number as such party may
hereafter specify for the purpose by notice to the Agent and the Borrower in
accordance with the provisions of this Section 13.1.  Each such notice, request
or other communication shall be effective (i) if given by facsimile
transmission, when transmitted to the facsimile number specified in this Section
and confirmation of receipt is received, (ii) if given by mail, 72 hours after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, or (iii) if given by any other means, when delivered
(or, in the case of electronic transmission, received) at the address specified
in this Section; provided that notices to the Agent under Article II shall not
be effective until received.


13.2.           Change of Address.  The Borrower, the Agent and any Lender may
each change the address for service of notice upon it by a notice in writing to
the other parties hereto.




ARTICLE XIV
 
COUNTERPARTS


This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower, the Agent and the Lenders
and each party has notified the Agent by facsimile transmission or telephone
that it has taken such action.
 
 
46

--------------------------------------------------------------------------------

 
ARTICLE XV


CHOICE OF LAW; CONSENT TO JURISDICTION;
WAIVER OF JURY TRIAL; MAXIMUM RATE


15.1.           CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING
A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.


15.2.           CONSENT TO JURISDICTION.  THE BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR TEXAS
STATE COURT SITTING IN FORT WORTH, TEXAS IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY
THE BORROWER AGAINST THE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR
ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A
COURT IN FORT WORTH, TARRANT COUNTY, TEXAS.


15.3.           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


 
47

--------------------------------------------------------------------------------

 
15.4           MAXIMUM RATE.  THIS AGREEMENT AND ALL OF THE OTHER LOAN DOCUMENTS
ARE INTENDED TO BE PERFORMED IN ACCORDANCE WITH, AND ONLY TO THE EXTENT
PERMITTED BY, ALL APPLICABLE USURY LAWS.  IF ANY PROVISION HEREOF OR OF ANY OF
THE OTHER LOAN DOCUMENTS OR THE APPLICATION THEREOF TO ANY PERSON OR
CIRCUMSTANCE SHALL, FOR ANY REASON AND TO ANY EXTENT, BE INVALID OR
UNENFORCEABLE, NEITHER THE APPLICATION OF SUCH PROVISION TO ANY OTHER PERSON OR
CIRCUMSTANCE NOR THE REMAINDER OF THE INSTRUMENT IN WHICH SUCH PROVISION IS
CONTAINED SHALL BE AFFECTED THEREBY AND SHALL BE ENFORCED TO THE GREATEST EXTENT
PERMITTED BY APPLICABLE LAWS.  IT IS EXPRESSLY STIPULATED AND AGREED TO BE THE
INTENT OF THE BORROWER AND THE AGENT AND THE LENDERS TO AT ALL TIMES COMPLY WITH
THE USURY AND OTHER APPLICABLE LAWS NOW OR HEREAFTER GOVERNING THE INTEREST
PAYABLE ON THE OBLIGATIONS.  IF THE APPLICABLE LAW IS EVER REVISED, REPEALED OR
JUDICIALLY INTERPRETED SO AS TO RENDER USURIOUS ANY AMOUNT CALLED FOR UNDER THIS
AGREEMENT OR UNDER ANY OF THE OTHER LOAN DOCUMENTS, OR CONTRACTED FOR, CHARGED,
TAKEN, RESERVED OR RECEIVED WITH RESPECT TO THE OBLIGATIONS, OR IF THE AGENT=S
OR THE LENDERS= EXERCISE OF THE OPTION TO ACCELERATE THE MATURITY OF ANY NOTE,
OR IF ANY PREPAYMENT OF ANY NOTE RESULTS IN THE PAYMENT OF ANY INTEREST IN
EXCESS OF THAT PERMITTED BY LAW, THEN IT IS THE  EXPRESS INTENT OF THE BORROWER
AND THE APPLICABLE LENDER THAT ALL EXCESS AMOUNTS THERETOFORE COLLECTED BY THE
LENDER BE CREDITED ON THE PRINCIPAL BALANCE OF THE NOTE (OR, IF THE NOTES AND
ALL OF THE OBLIGATIONS HAVE BEEN PAID IN FULL, REFUNDED), AND THE PROVISIONS OF
THE NOTES AND THE OTHER LOAN DOCUMENTS IMMEDIATELY BE DEEMED REFORMED AND THE
AMOUNTS THEREAFTER COLLECTABLE HEREUNDER AND THEREUNDER REDUCED, WITHOUT THE
NECESSITY OF THE EXECUTION OF ANY NEW DOCUMENT, SO AS TO COMPLY WITH THE THEN
APPLICABLE LAWS, BUT SO AS TO PERMIT THE RECOVERY OF THE FULLEST AMOUNT
OTHERWISE CALLED FOR HEREUNDER OR THEREUNDER.  ALL SUMS PAID, OR AGREED TO BE
PAID, FOR THE USE, FORBEARANCE, DETENTION, TAKING, CHARGING, RECEIVING OR
RESERVING ON THE OBLIGATIONS SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAWS,
BE AMORTIZED, PRORATED, ALLOCATED AND SPREAD THROUGHOUT THE FULL TERM OF SUCH
OBLIGATIONS UNTIL PAYMENT IN FULL SO THAT THE RATE OR AMOUNT OF INTEREST ON
ACCOUNT OF SUCH OBLIGATIONS DOES NOT EXCEED THE USURY CEILING FROM TIME TO TIME
IN EFFECT AND APPLICABLE THERETO FOR SO LONG AS DEBT IS OUTSTANDING UNDER THE
NOTES.  TO THE EXTENT THAT THE AGENT AND THE LENDERS ARE RELYING ON CHAPTER 303
OF THE TEXAS FINANCE CODE TO DETERMINE THE MAXIMUM RATE ("MAXIMUM RATE") PAYABLE
ON THE NOTES, THE AGENT AND THE LENDERS WILL UTILIZE THE WEEKLY CEILING FROM
TIME TO TIME IN EFFECT AS PROVIDED IN SUCH CHAPTER 303.  TO THE EXTENT FEDERAL
LAW PERMITS THE AGENT AND THE LENDERS TO CONTRACT FOR, CHARGE OR RECEIVE A
GREATER AMOUNT OF INTEREST, BANK WILL RELY ON FEDERAL LAW INSTEAD OF SUCH
ARTICLE, AS AMENDED, FOR THE PURPOSE OF DETERMINING THE MAXIMUM
RATE.  ADDITIONALLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW NOW IN EFFECT,
BANK MAY, AT ITS OPTION AND FROM TIME TO TIME, IMPLEMENT ANY OTHER METHOD OF
COMPUTING THE MAXIMUM RATE UNDER SUCH ARTICLE, AS AMENDED, OR UNDER OTHER
APPLICABLE LAW BY GIVING NOTICE, IF REQUIRED, TO THE BORROWER AS PROVIDED BY
APPLICABLE LAW NOW OR HEREAFTER IN EFFECT.  IN NO EVENT SHALL THE PROVISIONS OF
CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES CERTAIN REVOLVING LOAN
ACCOUNTS AND REVOLVING TRIPARTY ACCOUNTS) APPLY TO THE
OBLIGATIONS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN
ANY OF THE OTHER LOAN DOCUMENTS, IT IS NOT THE INTENTION OF THE AGENT OR ANY
LENDER TO ACCELERATE THE MATURITY OF ANY INTEREST THAT HAS NOT ACCRUED AT THE
TIME OF SUCH ACCELERATION OR TO COLLECT UNEARNED INTEREST AT THE TIME OF SUCH
ACCELERATION.


 
48

--------------------------------------------------------------------------------

 
ARTICLE XVI
 
LOAN GUARANTY


16.1           Guaranty.  Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and absolutely and unconditionally guarantees to the Lenders, the
prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations and all costs
and expenses including, without limitation, all court costs and reasonable
attorneys' and paralegals' fees (including allocated costs of in-house counsel
and paralegals) and expenses paid or incurred by the Agent, the L/C Issuer and
the Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, the Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Secured Obligations (such costs
and expenses, together with the Secured Obligations, collectively the
"Guaranteed Obligations"). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.
16.2.           Guaranty of Payment.  This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Agent, the L/C Issuer or any Lender to sue the Borrower, any Loan Guarantor,
any other guarantor, or any other Person obligated for all or any part of the
Guaranteed Obligations (each, an "Obligated Party"), or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.


16.3.           No Discharge or Diminishment of Loan Guaranty.


(a)           Except as otherwise provided for herein, the obligations of each
Loan Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations),
including:  (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration, or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of the Borrower or any other Obligated Party liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Agent, the L/C Issuer, any Lender, or any other person, whether in connection
herewith or in any unrelated transactions.


(b)           The obligations of each Loan Guarantor hereunder are not subject
to any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.
 
(c)           Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the Agent,
the L/C Issuer or any Lender to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Guaranteed Obligations; (ii) any
waiver or modification of or supplement to any provision of any agreement
relating to the Guaranteed Obligations; (iii) any release, non-perfection, or
invalidity of any indirect or direct security for the obligations of the
Borrower for all or any part of the Guaranteed Obligations or any obligations of
any other Obligated Party liable for any of the Guaranteed Obligations; (iv) any
action or failure to act by the Agent, the L/C Issuer or any Lender with respect
to any collateral securing any part of the Guaranteed Obligations; or (v) any
default, failure or delay, willful or otherwise, in the payment or performance
of any of the Guaranteed Obligations, or any other circumstance, act, omission
or delay that might in any manner or to any extent vary the risk of such Loan
Guarantor or that would otherwise operate as a discharge of any Loan Guarantor
as a matter of law or equity (other than the indefeasible payment in full in
cash of the Guaranteed Obligations).
 
 
49

--------------------------------------------------------------------------------

 
16.4.           Defenses Waived.  To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower or any Loan Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party,
or any other Person.  Each Loan Guarantor confirms that it is not a surety under
any state law and shall not raise any such law as a defense to its obligations
hereunder.  The Agent may, at its election, foreclose on any Collateral held by
it by one or more judicial or nonjudicial sales, accept an assignment of any
such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of such Loan Guarantor under this Loan Guaranty, except to
the extent the Guaranteed Obligations have been fully and indefeasibly paid in
cash.  To the fullest extent permitted by applicable law, each Loan Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Loan Guarantor
against any Obligated Party or any security.


16.5.           Rights of Subrogation.  No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Agent, the L/C Issuer and the Lenders.


16.6.           Reinstatement; Stay of Acceleration.  If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise, each Loan Guarantor's obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Agent, the L/C Issuer and
the Lenders are in possession of this Loan Guaranty. If acceleration of the time
for payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower, all such amounts otherwise subject
to acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Agent.


16.7.           Information.  Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower's financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Agent, the L/C Issuer nor any Lender shall have any duty to advise
any Loan Guarantor of information known to it regarding those circumstances or
risks.


16.8.           Termination.  Each of the Lenders and the L/C Issuer may
continue to make loans or extend credit to the Borrower based on this Loan
Guaranty until five days after it receives written notice of termination from
any Loan Guarantor.  Notwithstanding receipt of any such notice and subject to
Section 7.10 of this Agreement, each Loan Guarantor will continue to be liable
to the Lenders for any Guaranteed Obligations created, assumed or committed to
prior to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of that Guaranteed Obligations.


 
50

--------------------------------------------------------------------------------

 
16.9.           Taxes.  Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law.  If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law.  If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Agent, Lender or L/C Issuer (as the case may be)
receives the amount it would have received had no such withholding been made.


16.10.                      Maximum Liability.   The provisions of this Loan
Guaranty are severable, and in any action or proceeding involving any state
corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Loan Guarantor under this Loan Guaranty would otherwise be
held or determined to be avoidable, invalid or unenforceable on account of the
amount of such Loan Guarantor's liability under this Loan Guaranty, then,
notwithstanding any other provision of this Loan Guaranty to the contrary, the
amount of such liability shall, without any further action by the Loan
Guarantors or the Agent, the L/C Issuer or any Lender, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
relevant Loan Guarantor's "Maximum Liability").  This Section with respect to
the Maximum Liability of each Loan Guarantor is intended solely to preserve the
rights of the Agent, the L/C Issuer and the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Loan Guarantor nor any other
Person shall have any right or claim under this Section with respect to such
Maximum Liability, except to the extent necessary so that the obligations of any
Loan Guarantor hereunder shall not be rendered voidable under applicable
law.  Each Loan Guarantor agrees that the Guaranteed Obligations may at any time
and from time to time exceed the Maximum Liability of each Loan Guarantor
without impairing this Loan Guaranty or affecting the rights and remedies of the
Agent, the L/C Issuer or the Lenders hereunder, provided that nothing in this
sentence shall be construed to increase any Loan Guarantor's obligations
hereunder beyond its Maximum Liability.


16.11.                      Contribution.  In the event any Loan Guarantor (a
"Paying Guarantor") shall make any payment or payments under this Loan Guaranty
or shall suffer any loss as a result of any realization upon any collateral
granted by it to secure its obligations under this Loan Guaranty, each other
Loan Guarantor (each a "Non-Paying Guarantor") shall contribute to such Paying
Guarantor an amount equal to such Non-Paying Guarantor's "Applicable Percentage"
of such payment or payments made, or losses suffered, by such Paying
Guarantor.  For purposes of this Article XVI, each Non-Paying Guarantor's
"Applicable Percentage" with respect to any such payment or loss by a Paying
Guarantor shall be determined as of the date on which such payment or loss was
made by reference to the ratio of (i) such Non-Paying Guarantor's Maximum
Liability as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder) or, if such Non-Paying
Guarantor's Maximum Liability has not been determined, the aggregate amount of
all monies received by such Non-Paying Guarantor from the Borrower after the
date hereof (whether by loan, capital infusion or by other means) to (ii) the
aggregate Maximum Liability of all Loan Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Loan Guarantor, the
aggregate amount of all monies received by such Loan Guarantors from the
Borrower after the date hereof (whether by loan, capital infusion or by other
means).  Nothing in this provision shall affect any Loan Guarantor's several
liability for the entire amount of the Guaranteed Obligations (up to such Loan
Guarantor's Maximum Liability).  Each of the Loan Guarantors covenants and
agrees that its right to receive any contribution under this Loan Guaranty from
a Non-Paying Guarantor shall be subordinate and junior in right of payment to
the payment in full in cash of the Guaranteed Obligations.  This provision is
for the benefit of all of the Agent, the L/C Issuer, the Lenders and the Loan
Guarantors and may be enforced by any one, or more, or all of them in accordance
with the terms hereof.


 
51

--------------------------------------------------------------------------------

 
16.12.                      Liability Cumulative.  The liability of each Loan
Party as a Loan Guarantor under this Article XVI is in addition to and shall be
cumulative with all liabilities of each Loan Party to the Agent, the L/C Issuer
and the Lenders under this Agreement and the other Loan Documents to which such
Loan Party is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.


16.13.                      Entire Agreement.  This Loan Guaranty supersedes all
prior written and oral agreements and understandings, if any, regarding the
subject matter of this Loan Guaranty; provided, however, this Loan Guaranty is
in addition to and does not replace, cancel, modify or affect any other guaranty
of Loan Guarantor now or hereafter held by Bank that relates to Borrower and
different indebtedness.
 
 
ARTICLE XVII
 
STATUTE OF FRAUDS NOTICE


17.1           STATUTE OF FRAUDS NOTICE.   THIS WRITTEN LOAN AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS.


IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have executed this
Agreement as of the date first above written.


 
LENDERS:
JPMORGAN CHASE BANK, N.A.



By: _______________________
Name: _____________________
Title: ______________________




WELLS FARGO BANK, N.A.


By: _______________________
Name: _____________________




TEXAS CAPITAL BANK, NATIONAL ASSOCIATION


By: _______________________
Name: _____________________
Title: ______________________




BOKF, N.A., d/b/a BANK OF TEXAS


By: _______________________
Name: _____________________
Title: ______________________




 
52

--------------------------------------------------------------------------------

 
AMEGY BANK NATIONAL ASSOCIATION


By: _______________________
Name: _____________________
Title: ______________________




 
BORROWER:
FIRST CASH FINANCIAL SERVICES, INC.





By: _______________________
Name:     Rick L. Wessel
 
Title:
President



690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019




 
LOAN GUARANTORS:
ALL ACCESS SPECIAL EVENTS, LLC



By: _______________________
Name:     Rick L. Wessel
 
Title:
Member



690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019
 


AMERICAN LOAN EMPLOYEE SERVICES S.A. de C.V.


By: _______________________
Name: Rick L. Wessel
Title:   President
690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention: Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019




 
53

--------------------------------------------------------------------------------

 
CARD PLUS, INC.



By: _______________________
Name:     Rick L. Wessel
 
Title:
President



690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019




CASH & GO, S.A. de C.V.



By: _______________________
Name:     Rick L. Wessel
 
Title:
President



690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019




COLLEGE PARK JEWELERS, INC.



By: _______________________
Name:     Rick L. Wessel
 
Title:
President



690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019




FAMOUS PAWN, INC.


By: _______________________
Name:     Rick L. Wessel
 
Title:
President



690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019




 
54

--------------------------------------------------------------------------------

 
FCFS CO, INC.


By: _______________________
Name:     Rick L. Wessel
 
Title:
President



690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019


FCFS IN, INC.


By: _______________________
Name:     Rick L. Wessel
 
Title:
President



690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019




FCFS KY, INC.


By: _______________________
Name:     Rick L. Wessel
 
Title:
President



690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019




FCFS MO, INC.


By: _______________________
Name:     Rick L. Wessel
 
Title:
President



690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019



 
55

--------------------------------------------------------------------------------

 
FCFS OK, INC.


By: _______________________
Name:     Rick L. Wessel
 
Title:
President



690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019




FCFS SC, INC.


By: _______________________
Name:     Rick L. Wessel
 
Title:
President



690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019



FIRST CASH CORP.


By: _______________________
Name:     Rick L. Wessel
 
Title:
President



690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019





FIRST CASH CREDIT, LTD.


 
By:
FIRST CASH CREDIT MANAGEMENT, L.L.C., its General Partner



By: _______________________
Name:    R. Douglas Orr
Title:      Manager


690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  R. Douglas Orr
Phone:      (817) 460-3947
Fax:           (817) 461-7019




 
56

--------------------------------------------------------------------------------

 
FIRST CASH CREDIT MANAGEMENT, L.L.C.


By: _______________________
Name:    R. Douglas Orr
Title:      Manager


690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention: R. Douglas Orr
Phone:      (817) 460-3947
Fax:           (817) 461-7019


FIRST CASH, INC.


By: _______________________
Name:     Rick L. Wessel
 
Title:
President



690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019




FIRST CASH, LTD.


By:           FIRST CASH MANAGEMENT, L.L.C.,
its General Partner


By: _______________________
Name: Rick L. Wessel
Title:   Manager


690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019
 
 
57

--------------------------------------------------------------------------------

 
FIRST CASH MANAGEMENT, L.L.C.


By: _______________________
Name:       Rick L. Wessel
Title:         Manager


690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019




FIRST CASH, S.A. de C.V.


By: _______________________
Name:     Rick L. Wessel
Title:       President


690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention: Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019


KING PAWN, INC.


By: _______________________
Name:     Rick L. Wessel
 
Title:
President



690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019




KING PAWN II, INC.


By: _______________________
Name:     Rick L. Wessel
 
Title:
President



690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019



 
58

--------------------------------------------------------------------------------

 
LWC, LLC


By: _______________________
Name:     Rick L. Wessel
 
Title:
Manager



690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019




MARYLAND PRECIOUS METALS, INC.


By: _______________________
Name:     Rick L. Wessel
 
Title:
President



690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019




MISTER MONEY - RM, INC.


By: _______________________
Name: Rick L. Wessel
Title:   President


690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019



SHAC, LLC


By: _______________________
Name:     Rick L. Wessel
 
Title:
Manager



690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019
 
 
59

--------------------------------------------------------------------------------

 
T.J. UNLIMITED, LLC


By: _______________________
Name:     Rick L. Wessel
 
Title:
Member



690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention:  Rick L. Wessel
Phone:      (817) 460-3947
Fax:           (817) 461-7019

 
 
 
 
 
 
 
 
 
60

--------------------------------------------------------------------------------